                     Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 1 of 107


                1   SCHILLING LAW GROUP, PC
                      Charity M. Gilbreth (Bar No. 223504)
                2     charity.gilbreth@schillinglawgroup.com
                      Matthew G. Ardoin (Bar No. 293350)
                3     matt.ardoin@schillinglawgroup.com
                      Tyler H. Hunt (Bar No. 313326)
                4     tyler.hunt@schillinglawgroup.com
                    1100 Newport Center Drive, Suite 250
                5   Newport Beach, California 92660
                    Telephone: (949) 760-6120
                6   Facsimile: (949) 760-6129
                7   Attorneys for ACTIVISION BLIZZARD, INC.
                    and BLIZZARD ENTERTAINMENT, INC.
                8

                9                         UNITED STATES DISTRICT COURT

           10                          NORTHERN DISTRICT OF CALIFORNIA

           11                                     SAN JOSE DIVISION

           12

           13       ERIK ESTAVILLO,                            CASE NO. 5:19-cv-05540-NC

           14                      Plaintiff,                  Assigned To: Hon. Nathanael Cousins
                                                               Department: 5
           15             v.
                                                               REQUEST FOR JUDICIAL NOTICE IN
           16       ACTIVISION BLIZZARD, INC.,                 SUPPORT OF MOTION TO DISMISS
                                                               COMPLAINT; DECLARATION OF
           17                      Defendant.                  MATTHEW G. ARDOIN

           18                                                  [Notice of Motion and Motion to Dismiss
                                                               Complaint and Proposed Order filed
           19                                                  concurrently herewith]

           20                                                  Date:            October 23, 2019
                                                               Time:            1:00 p.m.
           21                                                  Courtroom:       5

           22                                                  Action Filed:    August 2, 2019
                                                               Trial Date:      None Set
           23

           24

           25

           26

           27

           28

SCHILLING LAW
                    5:19-cv-05540-NC                           REQUEST FOR JUDICIAL NOTICE;
  GROUP , PC                                                   DECLARATION OF MATTHEW G.
                                                               ARDOIN
                     Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 2 of 107


                1                            REQUEST FOR JUDICIAL NOTICE
                2          Pursuant to Federal Rule of Evidence 201, Defendant Activision Blizzard, Inc.,
                3   parent company to Blizzard Entertainment, Inc. (“Blizzard”), which is erroneously sued
                4   herein as Activision Blizzard, Inc., requests that the Court take judicial notice of the
                5   following facts from Blizzard’s website and Exhibits attached to the Declaration of
                6   Matthew G. Ardoin:
                7                                            EXHIBITS

                8          Exhibit 1     Excerpt from Plaintiff Erik Estavillo’s (“Plaintiff”) 2018
                9                        autobiography titled “The PSN Plaintiff.”
           10              Exhibit 2     Plaintiff’s Complaint entitled Erik Estavillo v. Sony Computer Ent.
           11                            America, Case No. C09-03007 RMW, filed on July 6, 2009, in the
           12                            Northern District of California, San Jose Division (“Case 1”).
           13              Exhibit 3     Order Granting Defendant’s Motion to Dismiss in Case 1 filed on
           14                            September 22, 2009.
           15              Exhibit 4     Plaintiff’s Complaint entitled Erik Estavillo v. Sony Computer
           16                            Entertainment America, Case No. 2009-1-CV-154691, filed on
           17                            October 14, 2009, in Santa Clara Superior Court (“Case 2”).
           18              Exhibit 5     Plaintiff’s January 29, 2010 Voluntary Request for Dismissal of
           19                            Case 2.
           20              Exhibit 6     Plaintiff’s Complaint entitled Erik Estavillo v. Activision Blizzard,
           21                            Inc., Case No. 2009-1-CV-158058, filed on November 24, 2009, in
           22                            Santa Clara County Superior Court (“Case 3”).
           23              Exhibit 7     Plaintiff’s Voluntary Request for Dismissal filed in Case 3.
           24              Exhibit 8     Plaintiff’s Complaint entitled Erik Estavillo v. Apple, Inc., Case No.
           25                            2010-1-CV-173701, filed on June 4, 2010, in Santa Clara County
           26                            Superior Court (“Case 4”).
           27              Exhibit 9     Plaintiff’s June 23, 2010 Voluntary Request for Dismissal of Case 4.
           28

SCHILLING LAW
                    5:19-cv-05540-NC                                 REQUEST FOR JUDICIAL NOTICE;
  GROUP , PC                                                         DECLARATION OF MATTHEW G.
                                                                   1 ARDOIN
                     Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 3 of 107


                1         Exhibit 10   Plaintiff’s Complaint entitled Erik Estavillo v. Insomniac Games,
                2                      Inc., Case No. 14-cv-00839, filed on February 25, 2014 in Northern
                3                      District of California (“Case 5”).
                4         Exhibit 11   Plaintiff’s April 10, 2014 Voluntary Request for Dismissal of
                5                      Case 5.
                6         Exhibit 12   Plaintiff’s Complaint entitled Erik Estavillo v. Insomniac Games,
                7                      Inc., Case No. 2014-CV-261274, filed on February 25, 2014, in
                8                      Santa Clara Superior Court (“Case 6”).
                9         Exhibit 13   Plaintiff’s April 10, 2014 Voluntary Request for Dismissal of
           10                          Case 6.
           11             Exhibit 14   Plaintiff’s Amended Complaint in the matter of Erik Estavillo v.
           12                          Behavior Interactive/Starbreeze Studios, Case No. 19-cv-01025,
           13                          filed on March 26, 2019, in Northern District of California
           14                          (“Case 7”).
           15             Exhibit 15   Report and Recommendation to Dismiss Plaintiff’s Complaint in
           16                          Case 7.
           17             Exhibit 16   Order Adopting Report and Recommendation And Dismissing the
           18                          Case in Case 7.
           19             Exhibit 17   Blizzard’s webpage providing information about Overwatch from
           20                          Blizzard’s digital store.
           21             Exhibit 18   Blizzard’s webpage where players agree to Blizzard’s End User
           22                          License Agreement (“EULA”) before creating an account to use
           23                          Blizzard’s Battle.net application and play video games.
           24             Exhibit 19   Excerpt of Blizzard’s EULA (dated February 28, 2015) effective at
           25                          the time Plaintiff purchased Overwatch.
           26             Exhibit 20: Excerpt of Blizzard’s current EULA (dated January 1, 2018)
           27                          available at https://www.blizzard.com/en-us/legal/fba4d00f-c7e4-
           28                          4883-b8b9-1b4500a402ea/blizzard-end-user-license-agreement.

SCHILLING LAW
                    5:19-cv-05540-NC                                 REQUEST FOR JUDICIAL NOTICE;
  GROUP , PC                                                         DECLARATION OF MATTHEW G.
                                                                   2 ARDOIN
                        Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 4 of 107


                1            Exhibit 21: Blizzard’s webpage where players agree to the Terms of Sale before
                2                           purchasing Overwatch from Blizzard’s digital store.
                3            Exhibit 22    Excerpt of Blizzard’s Terms of Sale, last revised January 12, 2015,
                4                          available at https://www.blizzard.com/en-us/legal/2173e4b7-3d3c-
                5                          4c92-96e0-96b332d36eff/terms-of-sale.
                6   I.       THE COURT MAY TAKE JUDICIAL NOTICE OF EXHIBITS 1
                7            THROUGH 22
                8            A.     Plaintiff’s Autobiography Is Judicially Noticeable Because Plaintiff
                9                   Cannot Dispute Its Existence And It Is Readily Determinable On The
           10                       Internet (Exhibit 1)
           11                A court may take judicial notice of the fact that a book was published by a litigant.
           12       See Flynn v. Hubbard, 782 F.2d 1084, 1087 n.1 (1st Cir. 1986). Plaintiff’s self-published
           13       autobiography about his exploits suing video game companies, “The PSN Plaintiff,”
           14       dated 9/27/2018 (Exhibit 1), is therefore judicially noticeable. Plaintiff cannot dispute
           15       the existence of his book, which is readily determinable on the Internet. See Fed. R. Civ.
           16       P. 201(b).1 It is “not uncommon for courts to take judicial notice of factual information
           17       found on the world wide web.” O’Toole v. Northrop Grumman Corp., 499 F.3d 1218,
           18       1224-25 (10th Cir. 2007). For example, courts have taken judicial notice of the
           19       President’s tweets, an NFL player’s statistics, and a company’s earnings. See Regents of
           20       the Univ. of Cal. v. U.S. Dept. of Homeland Security, 908 F.3d 476, 519 n.30 (9th Cir.
           21       2018); Matthews v. Nat’l Football League Mgmt. Council, 688 F.3d 1107, 1113 & fn. 5
           22       (9th Cir. 2012); O’Toole, 499 F.3d at 1224-25.
           23

           24

           25

           26
                    1
                             Plaintiff’s book is available for purchase on various websites, including on Amazon at the
           27
                             following link: https://www.amazon.com/PSN-Plaintiff-Erik-C-
           28                Estavillo/dp/1984556185/ref=olp_product_details?_encoding=UTF8&me=


SCHILLING LAW
                    5:19-cv-05540-NC                                    REQUEST FOR JUDICIAL NOTICE;
  GROUP , PC                                                            DECLARATION OF MATTHEW G.
                                                                      3 ARDOIN
                        Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 5 of 107


                1            B.     Complaints, Dismissals, And Court Orders From Plaintiff’s Lawsuits
                2                   Against Other Video Game Companies Are Judicially Noticeable
                3                   Documents From Other Legal Proceedings (Exhibits 2 – 16)
                4            Plaintiff’s complaints, his dismissals, and pleadings from his other lawsuits
                5   (Exhibits 2 through 16) are judicially noticeable. See Rosales-Martinez v. Palmer, 753
                6   F.3d 890, 894-95 (9th Cir. 2014) (taking judicial notice of documents from another court
                7   because it “is well established that we may take judicial notice of judicial proceedings in
                8   other courts”); Headwaters, Inc. v. United States Forest Serv., 399 F.3d 1047, 1051 n.3
                9   (9th Cir. 2005) (taking judicial notice of the “docket” of a separate legal proceeding).
           10                C.     Blizzard’s Webpages Are Judicially Noticeable As They Are Not
           11                       Subject to Dispute And Are Readily Ascertainable By The Court On
           12                       The Internet (Exhibits 17, 18, and 21)
           13                The Court should take judicial notice of webpages from Blizzard’s digital store
           14       that provide general information about Overwatch. (Exhibit 17).2 The Court should also
           15       take judicial notice of the webpages showing that players must agree to Blizzard’s EULA
           16       before downloading the Battle.net application3 and agree to Blizzard’s Terms of Sale
           17       before buying Overwatch.4 (Exhibits 18 and 21). These facts are not subject to dispute
           18       and are readily ascertainable by the Court on the Internet. See O’Toole, 499 F.3d at
           19       1224-25 (finding that a court may “take judicial notice of factual information found on
           20       the world wide web.”). Moreover, courts have taken judicial notice of documents
           21       establishing that customers of a website agree to a defendant’s Terms of Service before
           22       accessing the website’s service or product. See, e.g., Garcia v. Enter. Holdings, Inc., 78
           23
                    2
           24                The Court may access the webpage in Exhibit 17 at https://us.shop.battle.net/en-
                             us/product/overwatch?blzcmp=ow_buy_header#techspecs
           25       3
                             The Court may access the webpage depicted in Exhibit 18 at
           26                https://us.battle.net/account/creation/en/.
                    4
                             The Court may access the webpage depicted in Exhibit 21 by (1) creating a Blizzard
           27
                             account and (2) initiating the steps to purchase Overwatch on Blizzard’s digital store at
           28                https://us.shop.battle.net/en-us/product/overwatch?blzcmp=ow_buy_nav.


SCHILLING LAW
                    5:19-cv-05540-NC                                     REQUEST FOR JUDICIAL NOTICE;
  GROUP , PC                                                             DECLARATION OF MATTHEW G.
                                                                       4 ARDOIN
                        Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 6 of 107


                1   F. Supp. 3d 1125, 1130, 1136 (N.D. Cal. 2015) (considering screenshot of a webpage
                2   showing that plaintiff agreed to Terms of Service and Privacy Policy before signing up
                3   for defendant’s service).
                4            D.     The EULA Is Judicially Noticeable Because Plaintiff Alleges Its
                5                   Contents In His Complaint (Exhibits 19 - 20)
                6            “[D]ocuments whose contents are alleged in a complaint and whose authenticity
                7   no party questions, but which are not physically attached to the pleading, may be
                8   considered in ruling on a Rule 12(b)(6) motion to dismiss.” See Branch v. Tunnell,
                9   14 F.3d 449, 454 (9th Cir. 1994).5 Plaintiff’s allegations refer to the contents of
           10       Blizzard’s EULA and Plaintiff complains about the location of the refund policy in the
           11       EULA. See Compl. at 4:27-5:7; 6:17-22. Accordingly, the EULA that Plaintiff agreed to
           12       when he initially purchased Overwatch (Exhibit 19), and the current EULA (Exhibit 20)
           13       located at https://www.blizzard.com/en-us/legal/fba4d00f-c7e4-4883-b8b9-
           14       1b4500a402ea/blizzard-end-user-license-agreement, are subject to judicial notice.
           15                E.     Blizzard’s EULA And Terms Of Sale Are Judicially Noticeable Since
           16                       They Are Essential To Plaintiff’s Claims (Exhibits 19, 20, and 22)
           17                Further, the EULA (Exhibits 19 and 20) and Terms of Sale (Exhibit 22) are
           18       judicially noticeable because they constitute an agreement that is integral to Plaintiff’s
           19       claims. A Court may consider a document not attached to the pleadings, and not alleged
           20       in the complaint, where the document is crucial to plaintiff’s claims. Garcia, 78 F. Supp.
           21       3d at 1136-37; Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998) (explaining that a
           22       court should take judicial notice of documents “crucial to the plaintiff’s claims, but not
           23       explicitly incorporated into the complaint” to avoid gamesmanship where a plaintiff
           24       deliberately omits references to relevant documents to succeed on a motion to dismiss).6
           25
                    5
           26                Overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119
                             (9th Cir. 2002)
           27       6
                             Superseded by statute on other grounds recognized in Steinle v. City & Cty San
           28                Francisco, 919 F.2d 1154, 1167 n.17 (9th Cir. 2019).


SCHILLING LAW
                    5:19-cv-05540-NC                                    REQUEST FOR JUDICIAL NOTICE;
  GROUP , PC                                                            DECLARATION OF MATTHEW G.
                                                                      5 ARDOIN
                     Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 7 of 107


                1   In Garcia v. Enter. Holdings, Inc., a court took judicial notice of a company’s online
                2   “Privacy Policy” and “Terms of Service” to show that plaintiff agreed personal
                3   information may be disclosed to third parties, contradicting plaintiff’s allegation that he
                4   did not consent to such disclosure. See Garcia, 78 F. Supp. 3d at 1136 (taking judicial
                5   notice of documents showing that user had to agree to the Terms Of Sale before signing
                6   up for service); Porras v. StubHub, Inc., 2013 WL 144045, at *3 (N.D. Cal. Jan 11, 2013)
                7   (taking judicial notice of StubHub’s User Agreement to dismiss claims under California
                8   ticket seller statute). Here, as in Garcia, Blizzard’s EULA and Terms of Sale are crucial
                9   to Plaintiff’s Complaint and contradict his allegations that he did not receive adequate
           10       notice of Blizzard’s refund policy.
           11       II.    CONCLUSION
           12              For the reasons set forth above, the Court should take judicial notice of Exhibits 1
           13       through 22 attached to the Declaration of Matthew G. Ardoin.
           14

           15       Dated: September 10, 2019                  SCHILLING LAW GROUP, PC
           16
                                                                      Charity M. Gilbreth
           17                                                         Matthew G. Ardoin
                                                                      Tyler H. Hunt
           18

           19

           20                                                     By: /s/ Matthew G. Ardoin
                                                                     Matthew G. Ardoin
           21
                                                                     Attorneys for ACTIVISION
           22                                                        BLIZZARD, INC. and BLIZZARD
                                                                     ENTERTAINMENT, INC.
           23

           24

           25

           26

           27

           28

SCHILLING LAW
                    5:19-cv-05540-NC                                 REQUEST FOR JUDICIAL NOTICE;
  GROUP , PC                                                         DECLARATION OF MATTHEW G.
                                                                   6 ARDOIN
                     Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 8 of 107


                1                      DECLARATION OF MATTHEW G. ARDOIN
                                                    INDEX
                2

                3
                       Exhibit                                 Description
                4
                          1      Excerpts from Plaintiff Erik Estavillo’s autobiography entitled “The
                5
                                 PSN Plaintiff,” dated 9/27/2018
                6

                7
                          2      Case 1 Complaint, filed July 6, 2009, entitled Erik Estavillo v. Sony

                8
                                 Computer Ent. America, Case No. C09-03007 RMW

                9         3      Order Granting Defendant’s Motion to Dismiss in Case 1, filed

           10                    September 22, 2009

           11             4      Case 2 Complaint, filed October 14, 2009, entitled Erik Estavillo v.

           12                    Sony Computer Entertainment America, Case No. 2009-1-CV-154691

           13             5      Request for Dismissal of Case 2, filed January 29, 2010

           14             6      Case 3 Complaint, filed November 24, 2009, entitled Erik Estavillo v.
           15                    Activision Blizzard, Inc., Case No. 2009-1-CV-158058
           16
                          7      Request for Dismissal of Case 3, filed January 29, 2010
           17
                          8      Case 4 Complaint, filed June 4, 2010, entitled Erik Estavillo v. Apple,
           18
                                 Inc., Case No. 2010-1-CV-173701
           19
                          9      Request for Dismissal of Case 4, filed June 23, 2010
           20

           21            10      Case 5 Complaint, filed February 25, 2014, entitled Erik Estavillo v.
           22                    Insomniac Games, Inc., Case No. 14-cv-00839
           23            11      Notice of Voluntary Dismissal, Without Prejudice of Case 5, filed
           24                    April 10, 2014
           25            12      Case 6 Complaint, filed February 25, 2014, entitled Erik Estavillo v.
           26                    Insomniac Games, Inc., Case No. 2014-CV-261274
           27            13      Request for Dismissal of Case 6, filed April 10, 2014
           28

SCHILLING LAW
                    5:19-cv-05540-NC                              REQUEST FOR JUDICIAL NOTICE;
  GROUP , PC                                                      DECLARATION OF MATTHEW G.
                                                                7 ARDOIN
                     Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 9 of 107


                1
                         14     Case 7 Amended Complaint, filed March 26, 2019, entitled Erik
                2
                                Estavillo v. Behavior Interactive/Starbreeze Studios, Case No. 19-cv-
                3
                                01025
                4
                         15     Report and Recommendation to Dismiss Plaintiff’s Amended
                5
                                Complaint in Case 7, dated May 30, 2019
                6
                         16     Order Adopting Report and Recommendation And Dismissing
                7
                                Amended Complaint in Case 7, dated May 30, 2019
                8
                         17     Selected screenshots from Blizzard’s website providing general
                9
                                information about Overwatch
           10
                         18     Webpage on which a player agrees to the EULA before creating an
           11
                                account with Blizzard
           12
                         19     Excerpt of Blizzard’s former EULA, dated February 28, 2015
           13
                         20     Excerpt of Blizzard’s current EULA, dated January 1, 2018
           14
                         21     Webpage on which a player agrees to the Terms of Sale before
           15
                                purchasing Overwatch
           16
                         22     Excerpt of Blizzard’s Terms of Sale, last revised January 12, 2015
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

SCHILLING LAW
                    5:19-cv-05540-NC                             REQUEST FOR JUDICIAL NOTICE;
  GROUP , PC                                                     DECLARATION OF MATTHEW G.
                                                               8 ARDOIN
                    Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 10 of 107


                1                      DECLARATION OF MATTHEW G. ARDOIN
                2          I, Matthew G. Ardoin, pursuant to 28 U.S.C. §1746, hereby declare as follows:
                3          1.     I am an associate with the law firm of Schilling Law Group, PC, counsel
                4   for Defendants Activision Blizzard, Inc. and Blizzard Entertainment, Inc. in the above-
                5   referenced matter. I have personal knowledge of the facts set forth within this
                6   Declaration and if called upon as a witness, could and would competently testify thereto.
                7          2.     I make this Declaration in support of the Request for Judicial Notice in
                8   support of the Motion to Dismiss Plaintiff Erik Estavillo’s (“Plaintiff”) Complaint.
                9          3.     Attached hereto as Exhibit 1 is a true and correct copy of excerpts from
           10       Plaintiff’s autobiography entitled “The PSN Plaintiff,” dated 9/27/2018. The PSN
           11       Plaintiff may be purchased online at https://www.amazon.com/PSN-Plaintiff-Erik-C-
           12       Estavillo/dp/1984556185/ref=olp_product_details?_encoding=UTF8&me=.
           13              4.     Attached hereto as Exhibit 2 is a true and correct copy of Plaintiff’s
           14       Complaint entitled Erik Estavillo v. Sony Computer Ent. America, Case No. C09-03007
           15       RMW, filed on July 6, 2009, in the Northern District of California, San Jose Division
           16       (“Case 1”).
           17              5.     Attached hereto as Exhibit 3 is a true and correct copy the court’s Order
           18       Granting Defendant’s Motion to Dismiss in Case 1 filed on September 22, 2009.
           19              6.     Attached hereto as Exhibit 4 is a true and correct copy of the Complaint
           20       entitled Erik Estavillo v. Sony Computer Entertainment America, Case No. 2009-1-CV-
           21       154691, filed on October 14, 2009, in Santa Clara Superior Court (“Case 2”).
           22              7.     Attached hereto as Exhibit 5 is a true and correct copy of Plaintiff’s
           23       January 29, 2010 Voluntary Request for Dismissal of Case 2.
           24              8.     Attached hereto as Exhibit 6 is a true and correct copy of the Complaint
           25       entitled Erik Estavillo v. Activision Blizzard, Inc., Case No. 2009-1-CV-158058, filed on
           26       November 24, 2009, in Santa Clara County Superior Court (“Case 3”).
           27              9.     Attached hereto as Exhibit 7 is a true and correct copy of Plaintiff’s
           28       Voluntary Request for Dismissal filed in Case 3.

SCHILLING LAW
                    5:19-cv-05540-NC                                REQUEST FOR JUDICIAL NOTICE;
  GROUP , PC                                                        DECLARATION OF MATTHEW G.
                                                                  9 ARDOIN
                    Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 11 of 107


                1          10.    Attached hereto as Exhibit 8 is a true and correct copy of the Complaint
                2   entitled Erik Estavillo v. Apple, Inc., Case No. 2010-1-CV-173701, filed on June 4, 2010,
                3   in Santa Clara County Superior Court (“Case 4”).
                4          11.    Attached hereto as Exhibit 9 is a true and correct copy of Plaintiff’s June
                5   23, 2010 Voluntary Request for Dismissal of Case 4.
                6          12.    Attached hereto as Exhibit 10 is a true and correct copy of the Complaint
                7   entitled Erik Estavillo v. Insomniac Games, Inc., Case No. 14-cv-00839, filed on
                8   February 25, 2014, in Northern District of California (“Case 5”).
                9          13.    Attached hereto as Exhibit 11 is a true and correct copy of Plaintiff’s April
           10       10, 2014 Voluntary Request for Dismissal of Case 5.
           11              14.    Attached hereto as Exhibit 12 is a true and correct copy of the Complaint
           12       entitled Erik Estavillo v. Insomniac Games, Inc., Case No. 2014-CV-261274, filed on
           13       February 25, 2014, in Santa Clara Superior Court (“Case 6”).
           14              15.    Attached hereto as Exhibit 13 is a true and correct copy of Plaintiff’s April
           15       10, 2014 Voluntary Request for Dismissal of Case 6.
           16              16.    Attached hereto as Exhibit 14 is a true and correct copy of Plaintiff’s
           17       Complaint in the matter of Erik Estavillo v. Behavior Interactive/Starbreeze Studios,
           18       Case No. 19-cv-01025, filed on March 26, 2019, in Northern District of California (“Case
           19       7”).
           20              17.    Attached hereto as Exhibit 15 is a true and correct copy of the Report and
           21       Recommendation to Dismiss Plaintiff’s Complaint in Case 7.
           22              18.    Attached hereto as Exhibit 16 is a true and correct copy of the court’s
           23       Order Adopting Report and Recommendation And Dismissing the Case in Case 7.
           24              19.    Attached hereto as Exhibit 17 is a true and correct copy of copy of selected
           25       screenshots from Blizzard’s website providing general information about the Overwatch
           26       game, available at https://us.shop.battle.net/en-
           27       us/product/overwatch?blzcmp=ow_buy_header#techspecs
           28

SCHILLING LAW
                    5:19-cv-05540-NC                                 REQUEST FOR JUDICIAL NOTICE;
  GROUP , PC                                                         DECLARATION OF MATTHEW G.
                                                                  10 ARDOIN
                    Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 12 of 107


                1          20.    When a player creates an account with Blizzard – which is necessary for the
                2   customer to access Blizzard’s Battle.net and to play Blizzard’s games – the player agrees
                3   to the End User License Agreement (“EULA”). Specifically, when creating a new
                4   account, a player is presented with a webpage that states: “By clicking on ‘Create a free
                5   account,’ [the player] agree[s] to the Blizzard End User License Agreement.” The player
                6   may access and review the EULA by simply clicking on the words “End User License
                7   Agreement.” Attached hereto as Exhibit 18 is a true and correct copy of an image of the
                8   webpage on which a player agrees to the EULA before creating an account with Blizzard,
                9   which is located at https://us.battle.net/account/creation/en/.
           10              21.    Attached hereto as Exhibit 19 is a true and correct copy of an excerpt of
           11       Blizzard’s EULA (dated February 28, 2015), which was operative at the time Plaintiff
           12       purchased Overwatch on April 25, 2016.
           13              22.    Attached hereto as Exhibit 20 is a true and correct copy of an excerpt of
           14       Blizzard’s current EULA (dated January 1, 2018), which is available at
           15       https://www.blizzard.com/en-us/legal/fba4d00f-c7e4-4883-b8b9-1b4500a402ea/blizzard-
           16       end-user-license-agreement.
           17              23.    Before a player may purchase Overwatch from Blizzard’s digital store, he
           18       or she must agree to Blizzard’s Terms of Sale. Blizzard’s website ensure that players
           19       agree to the Terms of Sale by informing players: “By clicking ‘Pay Now,’ you agree to
           20       the Terms of Sale.” The player may access the Terms of Sale on that webpage by
           21       clicking the words “Terms of Sale.” Attached hereto as Exhibit 21 is a true and correct
           22       copy of an image showing the webpage on which a player agrees to the Terms of Sale
           23       before purchasing Overwatch. This webpage may be accessed by (1) creating a Blizzard
           24       account and (2) attempting to purchase Overwatch on Blizzard’s digital store at
           25       https://us.shop.battle.net/en-us/product/overwatch?blzcmp=ow_buy_nav.
           26              24.    Attached hereto as Exhibit 22 is a true and correct copy of an excerpt of
           27       Blizzard’s Terms of Sale, last revised January 12, 2015. The Terms of Sale are available
           28

SCHILLING LAW
                    5:19-cv-05540-NC                                  REQUEST FOR JUDICIAL NOTICE;
  GROUP , PC                                                          DECLARATION OF MATTHEW G.
                                                                   11 ARDOIN
                    Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 13 of 107


                1   online at https://www.blizzard.com/en-us/legal/2173e4b7-3d3c-4c92-96e0-
                2   96b332d36eff/terms-of-sale.
                3

                4                I declare under penalty of perjury that the foregoing is true and correct.
                5   Executed on September 10, 2019, in Newport Beach, California, U.S.A.
                6                                                 /s/ Mathew G. Ardoin
                                                                 Matthew G. Ardoin
                7

                8

                9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

SCHILLING LAW
                    5:19-cv-05540-NC                                REQUEST FOR JUDICIAL NOTICE;
  GROUP , PC                                                        DECLARATION OF MATTHEW G.
                                                                 12 ARDOIN
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 14 of 107




                       Exhibit 1

                               13
-   -   -   - - - - - - - - - - --;-------
               Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 15 of 107




                                                           PLAINTIFF
                                                                            A Biograpf?y




                                                                 ERIK       C. ESTAVILLO



                                              14
                                      Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 16 of 107




                                                                                                                       CONTENTS



                                                                                     Chapter 1   Life Before Litigation ............................................................ 1
Copyright© 2018 by Erik C. Estavillo.
                                                                                     Chapter 2   Estavilo v Sony Computer Entertainment America ...... 14
ISBN:            Softcover                      978-1-9845-5618-9                    Chapter 3   Estavillo v Microsoft, Nintendo of America ..................21
                 eBook                          978-1-9845-5617-2                    Chapter 4   Estavillo v Activision Blizzard .......................................... 25
                                                                                     Chapter 5   Life After Court ................................................................... 27
All rights reserved. No part of this book may be reproduced or transmitted in
any form or by any means, electronic or mechanical, including photocopying,          Chapter 6   Dedication and Poems ........................................................ 30
recording, or by any information storage and retrieval system, without
permission in writing from the copyright owner.

Any people depicted in stock imagery provided by Getty Images are models,
and such images are being used for illustrative purposes only.
Certain stock imagery © Getty Images.

Print information available on the last page.




Rev. date: 09/27/2018




To order additional copies ofthis book, contact:
Xlibris
1-888-795-4274
www.Xlibris.com                                                                 15
Orders@Xlibris.com
785830
                                     Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 17 of 107

                                                                                                                                                The PSN Plaintiff


                                                                                     willpower. I tried my hardest to decide to let the situation go. I was not
                                                                                     going to let anything like that affect me again.
                                                                                         Of course, things do not usually go as planned and sure enough,
                               Chapter2                                              I found myself still upset and disturbed by this girl's slur two weeks
                                                                                     later. I could not fathom why she would call me an "idiot" when I had
                  Estavilo v Sony Computer                                           done absolutely nothing wrong. All I did was move my character. It
                   Entertainment America                                             was at that moment that I realized I had to begin to defend myself to
                                                                                     the fullest degree while playing online games. I could not and did not
                                                                                     want to let myself become bothered by any other future incidents. Two
    In September 2009, I was banned from the PlayStation 3 Network                   times in my life was enough. I had to take drastic action.
for trash-talking other players while playing Resistance: Fall ofMan.                    So, I began to speak my mind. I continued to play Resistance online. I
    Before this incident, I used to be a very polite gamer and would                 was not going to let anyone stop me from that, no matter what they said.
not even talk online. What may have helped me was that I had a long-                 I decided that my character "Oblivion" was too nice and created a new
distance girlfriend named Mela at the time. She lived in Namibia, South              one named "Vincent" so that I could defend myself. Vincent was the
Africa but she kept me grounded; I would mostly vent about any issues                opposite of Oblivion; a mad scientist creation type. As Vincent, many
I had to her. Once, she told me, "just join the other team and kill the              more girls liked me because of my constant talking and irreverence. I
player who was trash-talking you."                                                   became close with one female player to the point where we would call
    Then one day, the icing was put on my cake. I was playing Resistance:            each other "brother" and "sister." We would play Resistance together and
Fall ofMan under the gamertag "Oblivion." I started off playing online               make fun of people or just cause general mayhem.
with another team that included a female player. At one point in the                     I would say what I wanted; then a moderator kept banning me from
game, she saw me run in front of her and out of nowhere said, "Oblivion              the map that I was playing. All of the other players were yelling and
is an idiot." Instantly, I felt the familiar feelings of hurt and shock icily        saying bad things too, but the moderator kept banning me, as if it were
crawl their way through my veins. But, in an attempt to go on with my                a discriminatory factor solely against me. I kept telling the moderator
life, I told myself that I would not let this incident bother me and treat           that I would sue if he or she kept banning me. A 11 of the other players
it as if it is no big deal. As I tried to forget about what had happened, I          heard me say this. I felt that I had the right to defend myself and say
couldn't help but find myself being reminded of how Erica had laughed                what I wanted in a game that I had spent sixty dollars of my own money
at me when she found out that I broke my collarbone. It figured that                 on, nonetheless on a console that I had spent five-hundred of my own
when I was finally almost healed about that incident, the same type of               dollars on.
incident had to strike again. I thought to myself though that maybe             16      There are four different ways that Sony can ban a player from the
what happened with Erica made me stronger and gave me some more                      network: through one's account, _IP address, MAC address, and by
                                    Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 18 of 107

Erik C. Estavi!!o                                                                                                                              The PSN Plaintiff


permanent ban through the serial number on the PlayStation console. I              red, orange, and yellow flames and the black smoke that billowed from
had been banned all three ways and then finally my console as a whole              them. Nothing could put it out except for justice. A week after I was
had been banned, making me the first person in history to be punished              banned, I wrote and filed the Sony complaint.
by the fourth and final type of ban. I decided not to go out and buy                   In the complaint, I claimed that my First Amendment rights were
a new or used console to avoid the case of having my serial number                 violated when I was banned from the public forum. Under the First
banned again. What would be the point of that?                                     Amendment of the United States Constitution, an individual's free
     Sony alleged that my ban was a result of multiple warnings to my              speech is protected. It seemed like all of the other players got to freely
account. However, I had not been given multiple warnings but instead               express their minds. I should not have been excluded from this right.
was banned along with a note that served as a warning. As a result of              The ban also led to the theft of my pre-paid points and downloaded
the ban I lost access to being able to play online, lost ten dollars and           content. I believe that Sony and its moderators are given too much
twenty-two cents worth of pre-paid points, and all of my downloadable              power. I don't think that the .reason for the bans are specific enough,
content, which was worth over sixty dollars. Some of the downloadable              an issue that I knew I definitely wanted to address in court, too. Finally,
content included games that could only be played online, such as the               I wanted to address the issue that the End User License Agreement
game Warhawk.                                                                      that everyone clicks on for playing Resistance online does not work in
     But the worst part of being banned was that I lost the ability to             blocking players who are under seventeen. This was important because
communicate and socialize with other people. Like I had mentioned                  the game has an "M for Mature" rating and is not even supposed
before, I have no friends. I never had the opportunity to have a LAN               to be sold to anyone under the age of seventeen. I even planned on
party with a group of buds. I never experienced getting to go to a                 subpoenaing two parents of a couple of pre-teens I knew who were
friend's house to spend time together. Most of this is due to my Panic             allowed to play online.
Disorder and Agoraphobia, since I am mostly afraid to go anywhere                      I took this case head-on and underrepresented. Sony was represented
at all. By nothing being able to play online, it caused me substantial             by a lawyer named Richard Mooney. At first, I tried to obtain a lawyer.
pain and suffering. My only means of communication was gone. I felt                I looked into about ten to fifteen of them. Most of them viewed my
devastated.                                                                        case too lightly and did not take it as seriously as I did. They kind of
     Due to these factors, I decided to go through with my threats and             just laughed me off as to say, "no thanks." Again, I felt the spikes of
sue Sony Computer Entertainment America. It's not like I was the first             rejection bite into me. First I had been laughed at by a girlfriend. Then a
person to do this. There have been earlier cases where people have tried           random girl online. And now, professional lawyers. I decided that most
to sue Sony for one reason or another. To sue someone or an entity like            lawyers are just professional jerks, anyway. I didn't need one. Therefore,
Sony, you need to feel extremely angry and have a fire burning in your             I decided to just represent myself.
heart. I had this fire. I felt it constantly burning, crackling and popping   17       On the topic of representing myself, I found the matter quite easy,
deep within my soul. When I closed my eyes at night, I could see the               even though one lawyer told me that I was definitely going to need
                                 Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 19 of 107

Erik C. Estavi!!o                                                                                                                            The PSN Plaintiff

help. Filing all of the paperwork was not hard at all and it led me to           and that it was more like a forum where people could interact with
believe that lawyers are not even needed in matters such as this one.            each other.
                                                                                                                            ,
All I needed was myself, although my family was very supportive of                   Since the complaint that my First Amendment rights were violated
my decision. When I gave my opening statement to Judge Ronald M.                 was dismissed, Sony argued that if the court dismissed one count on
Whyte, my father clapped for me. He said that I seemed fearless to the           the complaint, it should dismiss all of them. My case was essentially
judge and he was proud of me for standing up for my consumer rights.             tossed out of court.
He was happy to see that I was not afraid of anyone. It was about time               I told Judge Whyte to his face that I was unhappy about his decision.
that I proved that I was not afraid of anyone. I had to show the world           He told me that if I didn't like his decision that I could appeal it. I went
that I was not going to be rejected by everything and everyone for the           right downstairs to the clerk's office and filed an appeal. Since I did
rest of my life.                                                                 not explain why the Appellate Court of the Ninth District should
     The case first went to Federal court. I sought $55,000 in damages           reconsider the decision, my appeal was once again dismissed. I also filed
and wanted Sony's ability to ban or block players limited. Of course,            a civil suit against Sony for $180,000. I sued for more money this time
Sony filed a motion to dismiss my case under the circumstances that I            because Sony's lawyer told me that I had to sue for at least $75,000 in
did not have sufficient facts to prove that my First Amendment rights            order for the case to even be heard. The civil suit was heard in State
were violated. Also, I had insufficient justification for all of my other        court. During this suit, I subpoenaed two rappers, Lady Sovereign and
claims.                                                                          Krayzie Bone, to testify. I picked these two celebrities to demonstrate
     Sony argued that the First Amendment does not apply to the                  how rappers are allowed to curse and trash-talk on private property
PlayStation Network because it is not part of the government and it              such as clubs and concerts without being banned or censored.
does not behave like a town or municipality. I cited a blog and two                  When I went to court, I dressed in a suit that similarly resembled
cases to prove that online gaming forums do reflect a public function            The Joker from the Batman series. I used this reference at the time because
with regard to the First Amendment, but the court agreed with Sony. I            I looked up to Heath Ledger, who played The Joker on-screen. I felt I
failed to compare Sony to the State or Federal government. The court             could relate to him because by playing the role of The Joker, he knew
also ruled that a complaint must be dismissed unless the plaintiff has           how lonely and depressing life can be. In the movie The Dark Knight, his
enough factual matter to state a claim where relief can be granted.              character showed a sense of apathy and sloth about life in general. It
     I wanted to use the Pruneyard doctrine to help me argue that my             seemed as if he had been so let down in life, as I have, and that he did
First Amendment rights are protected on private property. Although               not care about anything anymore which in essence made him stronger.
Sony was not based out of California, the online servers are accessible          Due to my panic attacks in early 2008, I began to become very scared
in every state. The court acknowledged that there was a small exception          and anxious. Later that year, The Dark Knight came out and allowed me
for company towns where a private corporation acts as the government.       18   to find a new strength within myself by following the philosophies
The court found that Sony was not considered to be a company town                of The Joker. I found that laughing instead of being "so serious" was
                                   Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 20 of 107

Erik C. Estavillo

a great way to cope about things. The Joker indirectly helped me cope
with my panic disorder by helping me become apathetic like he was.
The other two great philosophies he had that helped me immensely
are his two quotes, "I believe whatever doesn't kill you... simply makes                                     Chapter3
you, stranger" and his other quote that life, "Is not about money... but
                                                                                    Estavillo v Microsoft, Nintendo ofAmerica
about sending a message".


                                                                                    Sending a message is exactly what I wanted to do. I wanted
                                                                                to exploit that weaknesses of each console so that the video game
                                                                                companies would fix them. I wanted to bring these companies to
                                                                                light through the news so that they would be forced to develop better
                                                                                customer service. In a sense, I was almost like a video game activist
                                                                                who was fighting for gamers' rights. It would have been better if I
                                                                                was not impaired by my medical conditions, though. Then maybe I
                                                                                could have fought harder.
                                                                                    In November 2009, I decided to use Microsoft and Nintendo as
                                                                                my starting point. I filed a Federal complaint in the United States
                                                                                District Court against Microsoft because I awoke one morning to
                                                                                find that my Xbox 360 console fell victim to the legendary "Red
                                                                                Ring of Death."
                                                                                   The "Red Ring of Death" occurs when three flashing lights form
                                                                                around the Xbox 360 logo, signifying a general error instead of the
                                                                                traditional four green lights, which indicate normal operation. Although
                                                                                this error code can mean that the console is not gaining enough power
                                                                                through a faulty power supply, the error usually occurs after there has
                                                                                been an internal hardware failure.
                                                                                   When the console was first released, Microsoft boasted that the
                                                                                hardware only had a failure rate of 3-5% but never released official

                                                                           19   statistics. In July 2007, Microsoft publicly announced that there would
                                 Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 21 of 107
Erik C. Estavi!!o                                                                                                                         The PSN Plaintiff

be a three-year warranty from the date of the original purchase of             public and I felt as if they had negligently sold me my Xbox 360. I
each Xbox 360 console for every case of the red flashing lights.               sought $75,000 in damages from Microsoft. It caused me additional
Several sources with connections to Microsoft claimed that many of             pain and suffering because it hindered my ability to socialize online
the defects occurred due to bad system designs, part supply, and an            with others. It also caused me undue stress and sadness from having
inadequate means of testing the system before its release. Another             to waste time trying to find a way to get my Xbox 360 repaired. Also,
source claimed that out of every one hundred systems released, over            like the digital content that I had lost when I was banned from the
half of them were found to be defective. In February 2008, Microsoft           PlayStation Network, I lost all of my unrecoverable game saves and
claimed that the failure rate had officially decreased. The company            downloads. Microsoft eventually repaired my system for me but only
has never officially released any information regarding the true cause         after all of the press.
of the problem.                                                                    As if things could not get any worse, my life was then slammed
     For me to get my Xbox 360 fixed, it would have cost me well over          by Nintendo. Through an update to my Nintedo Wii system, my
one hundred dollars plus the time I would have had to waited for it,           Homebrew channel was rendered useless.
which generally takes up to a month. I had done nothing to receive the             The Wii Homebrew is a third-party software that can be installed
"Red Ring of Death." My console was not tampered with and I even               onto the system in order to help players unlock certain levels, characters
offered to provide the serial number on the console as evidence that           or achievements. I only used this software, known as "Update 4.3," to
the system belonged to me.                                                     help myself unlock certain characters in Mario Kart. The only reason I
     I felt that Microsoft should have to be responsible for providing         was using this to help me was because there are some characters that
me with a free solution to this problem. I already could not afford to         you cannot unlock in Mario Kart without purchasing Super Mario Galaxy
fix the console myself or even buy a new one. My medical conditions            and even then, that only unlocks one character.
were also affected by my lack of socialization in the online community             I just don't believe it is right or fair that Nintendo forces its
and I felt as though I should not have to pay to get it back. I decided        consumers to purchase one game in order to unlock a character in
to put forth my Seventh Amendment rights, which allows me a trial              a different game. Essentially, it is like having to spend over fifty
by jury, particularly because the value of my console was over twenty          dollars just to get to play with one character. And for the one game
dollars.                                                                       to just unlock one character when there are multiple characters is
     I chose to subpoena Bill Gates, the CEO of Microsoft in an attempt        a ridiculous concept. What is the point of even having unlockable
to uncover the truth about the causes of the "Red Ring of Death." I            characters when they can only be unlocked with a software that
wanted him to testify and reveal the truth about how many consoles             Nintendo has blocked?
were affected and how many were fixed by Microsoft over the past                  I felt that Nintendo's actions of blocking my Homebrew channel
three years. Since Microsoft was keeping secrets from the general         20   severely interfered with my pursuit of happiness, which I am entitled
                               Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 22 of 107

Erik C. Estavillo

to under the United States Declaration of Independence. As a result
of this interference, I sought $5,000 from Nintendo. I also wanted
Nintendo to be prohibited from blocking third-party software from
its systems.                                                                                             Chapter4
                                                                                         Estavillo v Activision Blizzard

                                                                               My last and final lawsuit concerned Activision Blizzard, the
                                                                           company that is best known for its massive multiplayer online role-
                                                                           playing game World ef Warcrcift; I wasinspired to sue Activision Blizzard
                                                                           because I felt that the company was being sneaky and deceitful to its
                                                                           players.
                                                                               For example, the characters' speed of walking in the game is one of
                                                                           those sneaky practices. I felt as though the characters were programmed
                                                                           to walk too slow therefore making it too long to get from one point
                                                                           to another in the game. Since playing online for this game requires a
                                                                           paid subscription, Activision Blizzard makes a lot of its money off of
                                                                           players who have not finished the game yet and need to renew their
                                                                           subscription. The only way to speed up is through extended play or by
                                                                           buying an expansion pack. I felt that this was deceitful because similar
                                                                           to Nintendo, Activision Blizzard was in essence forcing its players to
                                                                           buy one product in order to benefit in a product that they already have.
                                                                               I also felt that since I suffer from multiple disorders and illness, I
                                                                           might have been at risk of sharing the same fate as Shawn Woolley, an
                                                                           Everquest player who committed suicide on Thanksgiving morning in
                                                                           2001. I felt that I had something in common with Shawn since he too
                                                                           suffered from an illness. His condition was that he had epilepsy and
                                                                           was prone to having seizures.
                                                                      21       My subpoenaed celebrities for this case were Martin Lee Gore
                                                                           from the band Depeche Mode and the actress Winona Ryder. I wanted
                                    Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 23 of 107

Erik C. Estavil!o


them to testify on the subject of alienation. I picked Martin Lee Gore
because I could tell through his music and lyrics that he is sad, lonely,
and alienated. Back in 2006, my father and I attended a Depeche Mode
concert and got to sit right in the front, where I could really take in the                                      Chapter 5
message from their music. I picked Winona Ryder because we both are
familiar with the J.D. Salinger's novel, "The Catcher in the Rye," and I                                   Life After Court
believed that she would be able to explain how the themes of alienation
in that book could relate to alienation in video games.                                I ended up dropping all of my cases. The first Sony case was the
     Winona Ryder was definitely my most interesting subpoena. Since               only one ever to be heard in court. This decision mostly came out of
she had a past criminal history and had to register all of her information,        the fact that my Crohn's Disease and Panic Disorder were beginning
I was able to look up her phone number on Intellius database. I actually           to become very bad. I decided to let each lawsuit go in order to try and
called her house but her boyfriend at the time answered and he would               improve my conditions.
not let me talk to her. We had a little argument and then he called                    I did take a stab at one last final lawsuit in which I tried to sue
Winona while she was on the set of "Black Swan" and had her call her               several websites for libel because many of the articles on their websites
lawyer. Her lawyer really did call me and when he did I said, "Uh oh               were full of insults toward me. I sought $10,000 per article written
spaghettios," to which he demanded to know if I was a kid. I told him              against me. The only websites that I found to have written fair and
I was recording the conversation which he took offense too and told                non-insulting articles about me were GamePolitics and The Escapist.
me that it was illegal. I knew it and I told him out of spite. The lawyer          I also wanted to charge   QJ .net and SarcasticGamer.com with worker
did not find the situation as funny as I did and threatened to slap me             discrimination because both sites agreed to hire me as an unpaid writer
with a restraining order if I did not back off. Needless to say, I never           and then never contacted me again.
called her again.                                                                      I decided to drop all of those lawsuits as well, though. I have made
                                                                                   a pretty decent online presence in the light of my lawsuits. There
                                                                                   are so many online articles written about me that are plastered with
                                                                                   comments. Whenever my illnesses have me feeling down or if I just
                                                                                   need to feel a smile on my face, I have just learned to go back and read
                                                                                   some of the articles and what people have to say about me, even if most
                                                                                   of the comments are on the negative side.
                                                                                       Everybody loves attention no matter what kind it is. I know I have
                                                                              22   made a difference whether it is good or bad. In my opinion, I believe
                                                                                   that I have made a good difference. Whenever I see any negative
                                 Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 24 of 107

Erik C. Estavillo                                                                                                                             The PSN Plaintiff


attention that I have stirred up, I usually just laugh it off or smile at         still a devout Christian. I have also considered donating some money
it mischievously. I have a few supporters but I have never talked to              to medical research to help scientists find a cure for my conditions. As
them online. Their comments are mostly along the lines of calling                 we all know, I never did win any of the money, although it would have
me a consumer hero or giving me props for suing Microsoft and                     been nice.
subpoenaing Bill Gates.                                                               As far as my PlayStation 3 goes, the first console that inspired me to
     I inquired about an internship for one of the more neutral websites          begin suing these companies, I eventually had to break down and buy a
about me, GamePolitics, but they told me that I made a name for myself            brand new console. I recently bought the new Wii U which I have been
and my credibility was mostly shot. I believe that part of the reason             spending a lot of time playing. In terms of public attention, I am barely
why I became so infamous was because I did not know anything about                ever recognized because I never put my picture online. The only place
the law when I sued. Many people seemed to be impressed at the fact               that I am recognizable in is in the game Resistance, where it all started. I
that I was able to write and file a complaint, call for subpoenas, and            still talk to some old friends who I knew before my lawsuits. As far as
appeal court decisions all by myself. All I had to do was research some           the media goes, NBC wrote two articles on me and FOX Sacramento
law online, read a few books, and that was it. I think that is part of the        wrote one. These days, no one ever calls me or comes knocking at my
allure; that I had no law experience at all and yet I overcame and fought         door, although sometimes I wish they would; it's getting pretty lonely
the court system pretty well.                                                     just playing video games all of the time.
     As for the subpoenaed celebrities, none of them ever showed up.
It is hard to subpoena a celebrity for several reasons. Firf;t, it is hard
to even get close to them since most of their houses are gated off
and surrounded by security. A more strategic way to contact them
is to subpoena someone close to them, like an agent or manager.
Each subpoena cost me around seventy dollars with no guarantee.
Deep down inside, I knew that the chances of the celebrities actually
showing up would be slim. I mainly did it to help my cases gain national
attention. I had to stop calling Winona Ryder for obvious reasons. I
never heard from the two rappers or Bill Gates. Since only the first
Sony case ever made it to court, none of the celebrities had to show
up legally.
     If I had won any of the money, I would have given half of it away
to local churches, charities, and the poor. I would have used the other      23
half of the money to either buy a house or open a church, since I am
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 25 of 107




                       Exhibit 2

                               24
        Case
         Case5:19-cv-05540-EJD Document
               5:09-cv-03007-RMW        10 1Filed
                                 Document         09/10/19
                                              Filed 07/06/09Page
                                                             Page261of
                                                                     of107
                                                                        4



     Erik Estavillo                                           FILED
     3284 Cortese Circle
     San Jose, CA 95127
                                                       ~009 JUL -b A 8: 05
     (408) 926-7224
                                                          RIGl·ii1tRO W. WIEK!NG
     Plaintiff                                                   CLERK
                                                          U.S. IJISTRiCT COURT
                                                          e,Q OiSt OF CA. S.J.
                      UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

                               SAN JOSE DIVISfro               9 03007
ff   ERIK ESTAVILLO,                                      )
                                                          )
                                                                  Case No. - - -
                                                                                       HAL
~                                     Plaintiff,          )
                                                          )
                                                                   COMPLAINT

     vs.                                                  )        DEMAND FOR
                                                          )        JURY TRIAL
     SONY COMPUTER                                        )
     ENTERTAINMENT AMERICA,                               )
                                                          )
                                      Defendant.          )


             1.   Jurisdiction. At least one of the plaintiffs' claims arises
                  under the Constitution, laws, or treaties of the United States (28
                  U.S.C. § 1331). This case involves the plaintiffs First
                  Amendment Right to Freedom of Speech in a public forwn.

            2.    Venue. Venus is appropriate in this court because the
                  defendant resides in Foster City, California. While the disabled
                  plaintiff resides in San Jose, unable to travel to Foster City.

            3.    lntradistrict Assignment. This lawsuit should be assigned
                  to the San Jose Division of this Court because it was in San
                  Jose that these events and violations to the plaintiff occurred.



                                           25
Case
 Case5:19-cv-05540-EJD Document
       5:09-cv-03007-RMW        10 1Filed
                         Document         09/10/19
                                      Filed 07/06/09Page
                                                     Page272of
                                                             of107
                                                                4



1. At least one of the plaintiffs' claims arises under the Constitution,
   laws, or treaties of the United States (28 U.S.C. § 1331) or federal
   questionjurisdiction. This case involves the plaintiff's First
   Amendment Right to Freedom of Speech in a public forum.

2. The Northern District of California has jurisdiction to decide this case
   because the plaintiff resides in San Jose, California, where the events
   occurred; also, the plaintiff is disabled and unable to travel to Foster
   City, California, where the defendant resides.

3. The plaintiff in this case is Erik Estavillo, an alumnus of UCLA. As
   the defendant in this case is Sony Computer Entertainment America.

4. Sony Computer Entertainment America has caused pain and suffering
   to an already disabled plaintiff, whom suffers from Obsessive-
   Compulsive Disorder, Panic Disorder, Major Depression, and Crohn's
   Disease. The pain and suffering was caused by the defendant, Sony,
   banning the plaintiffs account on the PlayStation 3 Network, in
   which the plaintiff relies on to socialize with other people, since it's
   the only way the plaintiff can truly socialize since he also suffers from
   Agoraphobia. The plaintiff has convincing medical documents to
   prove all of his diseased conditions.

5. The ban is supposedly due to the behavior of the plaintiff when he
   plays the video game "Resistance: Fall of Man," which Sony owns
   and employs moderators for its online play. These moderators kick
   and ban players that they feel are deserving; though their biases to a
   player seems to be what determines the kick or ban from the
   Resistance game server. The need for moderators on Resistance is
   unnecessary since other players can both mute and/or ignore any
   player they wish.

6. In this first count, the plaintiff was exercising his First Amendment
   Right to Freedom of Speech in the game's public forum when he was
   banned from, not only the Resistance video game, but also banned
   from playing all other games online via the PlayStation Network.
   Sony's PlayStation 3 is the only gaming system that incorporates this
   type of wide-ranged ban. As where Nintendo does not ban customers
   at all. And Microsoft Xbox rarely bans, and only for repeated illegal
   offenses.


                                   26
Case
 Case5:19-cv-05540-EJD Document
       5:09-cv-03007-RMW        10 1Filed
                         Document         09/10/19
                                      Filed 07/06/09Page
                                                     Page283of
                                                             of107
                                                                4




7. In the second count, the plaintiff had also had just purchased the
   PlayStation 3 and Resistance video game in the year 2009, and has
   already been quickly and unjustly banned from playing any games
   online, even though he has also purchased many PlayStation Network
   Redeem Cards in the amounts of$20. The plaintiff would then redeem
   a card using the redeem code, which would add money to his
   PlayStation Network Wallet Fund, which is where money is saved for
   future use. The plaintiff and many other players who are unfairly
   banned cannot access their money when a moderator from Resistance
   and Sony gives a player an arbitrary wide-range ban from the
   PlayStation 3 Online Network, which in essence, is stealing money
   from the player.

8. In the last count, the defendant Sony is using Resistance's Online
   User Agreement as its reason for banning players for as long as Sony
   wishes the ban to last. The problem, however, is with the Online User
   Agreement itself in the sense that it is intended for players aged 17+;
   being that the game is rated for only mature audiences. However,
   children often play this game, and some are even as young as 13 years
   old (age verification can be proven via subpoena). Yet, the Resistance
   Online User Agreement is easily bypassed by these young teenagers
   by simply pressing the "agree" button. Resistance does not filter who
   gets online and plays their video game. So in essence, their whole
   Online User Agreement is ineffective and in breach of the 17+ year
   old rating.

9. Prayer for Relief: The plaintiff hopes the federal court will impose
   an injunction on Sony and its video game "Resistance: Fall of Man"
   from banning any players in any form since their bans are harmful in
   the sense that they do not allow players from accessing their money
   which is located in their online PlayStation Network Wallet Fund via
   the PlayStation Network; moreover, moderators are not truly needed
   since a mute and ignore feature already exist for the game, allowing
   players to mute or ignore any player they do not want to hear or
   interact with.

IO.The plaintiff hopes for pain and suffering damages along with
   punitive damages in the amount of 55,000 dollars. The plaintiff also


                                   27
Case
 Case5:19-cv-05540-EJD Document
       5:09-cv-03007-RMW        10 1Filed
                         Document         09/10/19
                                      Filed 07/06/09Page
                                                     Page294of
                                                             of107
                                                                4



   wishes for all additional relief to which the plaintiff is entitled. The
   plaintiff has video evidence to help prove his case.

11. The plaintiff demands a jury on all issues.




                                    28
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 30 of 107




                       Exhibit 3

                               29
                                                 Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 31 of 107



                                           1
                                           2
                                           3
                                           4                                                                   E-FILED on     9/22/09
                                           5
                                           6
                                           7
                                           8                                IN THE UNITED STATES DISTRICT COURT
                                           9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                          10                                           SAN JOSE DIVISION
For the Northern District of California




                                          11
    United States District Court




                                          12    ERIK ESTAVILLO,                                     No. C-09-03007 RMW
                                          13                   Plaintiff,
                                                                                                    ORDER GRANTING DEFENDANT'S
                                          14            v.                                          MOTION TO DISMISS
                                          15    SONY COMPUTER ENTERTAINMENT
                                                AMERICA,                                            [Re Docket No. 9]
                                          16
                                                               Defendant.
                                          17
                                          18
                                          19          Defendant Sony Computer Entertainment America Inc. ("Sony") moves to dismiss plaintiff's

                                          20   claim pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to allege facts sufficient to

                                          21   state a First Amendment claim against Sony, and for insufficient justification for the exercise of

                                          22   supplemental jurisdiction over the remaining claims. Having considered the papers submitted by the

                                          23   parties and the arguments of plaintiff Estavillo and counsel for Sony, and for good cause appearing

                                          24   for the reasons set forth below, the court grants the motion.

                                          25                                            I. BACKGROUND

                                          26          Plaintiff was banned from Sony's Playstation 3 Network (the "Network") after participating

                                          27   in its public forums. (Compl. ¶ 6.) This ban, which was purportedly due to plaintiff's alleged

                                          28   multiple violations of the agreement governing his use of the Network (Compl. ¶ 5; Def.'s Mot. 1),


                                               ORDER GRANTING DEFENDANT'S MOTION TO DISMISS—No. C-09-03007 RMW
                                               DWR                                   30
                                                 Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 32 of 107



                                           1   allegedly caused the plaintiff substantial pain and suffering. (Compl. ¶ 4.) As a result, plaintiff
                                           2   alleges three counts against Sony. The first claims that the ban violates plaintiff's First Amendment
                                           3   free speech rights. (Compl. ¶ 6.) The second two counts allege what appear to be contract-related
                                           4   claims. (Compl. ¶¶ 7, 8.) Plaintiff prays for $55,000 in relief for these counts, along with
                                           5   "additional relief to which the plaintiff is entitled." (Compl. ¶ 10.)
                                           6                                               II. ANALYSIS
                                           7          A.      Estavillo's complaint does not contain sufficient factual matter to state a
                                           8                  plausible federal claim to relief.
                                           9          Sony argues that the First Amendment does not apply to the Network because Sony is not
                                          10   part of the government, does not behave similarly to a municipality, and does not have either a
For the Northern District of California




                                          11   functional or structural nexus to the government. (Def.'s Mem. 1-2.) Estavillo cites a blog posting
    United States District Court




                                          12   and two cases to argue that online gaming forums carry out a public function within the meaning of
                                          13   the First Amendment. (Pl.'s Opp. 3-4.) The court agrees with Sony.
                                          14          Under Federal Rule of Civil Procedure 12(b)(6), a complaint must be dismissed when a
                                          15   plaintiff's allegations fail to state a claim upon which relief can be granted. To survive a motion to
                                          16   dismiss, a complaint must contain sufficient factual matter, accepted as true, to "state a claim to
                                          17   relief that is plausible on its face.” Ashcroft v. Iqbal, --- U.S. ---, 129 S.Ct. 1937, 1940 (2009). A
                                          18   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw
                                          19   the reasonable inference that the defendant is liable for the misconduct alleged. Id. In deciding a
                                          20   motion to dismiss, the court must accept as true all factual allegations, but not legal conclusions, in
                                          21   the complaint. Id. at 1949.
                                          22          The First Amendment guarantee of free speech is only a guarantee against abridgment by
                                          23   state or federal governments, and not private actors. Hudgens v. N.L.R.B., 424 U.S. 507, 513 (1976).
                                          24   However, the Court has acknowledged an exception for company towns where the private
                                          25   corporation behaves similarly to a municipality by performing as if they were the government in a
                                          26   company town. Id. at 513-14 (citing Marsh v. Alabama, 326 U.S. 501 (1946)). This exception is
                                          27   narrow, and does not extend to public areas such as shopping malls. Id. at 519-20 (citing Lloyd
                                          28   Corp. v. Tanner, 407 U.S. 551 (1972)).

                                               ORDER GRANTING DEFENDANT'S MOTION TO DISMISS—No. C-09-03007 RMW
                                               DWR                                   31     2
                                                 Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 33 of 107



                                           1          A second exception exists where a private corporation has "a sufficient structural or
                                           2   functional nexus to the government." Hall v. Am. Nat'l Red Cross, 86 F.3d 919, 921 (9th Cir. 1996).
                                           3   A structural nexus exists "(1) when the corporation is created for the furtherance of governmental
                                           4   objectives and (2) when government retains for itself permanent authority to appoint the majority of
                                           5   directors of the corporation." Id. When considering whether a functional nexus exists, a court
                                           6   considers "(1) the nexus between the government and the challenged action, (2) whether the alleged
                                           7   government actor performed functions traditionally reserved to the government, and (3) whether the
                                           8   government coerced or encouraged the challenged action." Id. at 922.
                                           9          Sony's Network is not similar to a company town. The Network does not serve a substantial
                                          10   portion of a municipality's functions, but rather serves solely as a forum for people to interact subject
For the Northern District of California




                                          11   to specific contractual terms. Every regulation Sony applies in the Network is confined in scope
    United States District Court




                                          12   only to those entertainment services that Sony provides. Although the Network does include "virtual
                                          13   spaces" such as virtual "homes" and a virtual "mall" that are used by a substantial number of users
                                          14   (Pl.'s Reply in Supp. of Opp'n. to Dismiss 1), these "spaces" serve solely to enrich the entertainment
                                          15   services on Sony's private network. In providing this electronic space that users can voluntarily
                                          16   choose to entertain themselves with, Sony is merely providing a robust commercial product, and is
                                          17   not "performing the full spectrum of municipal powers and [standing] in the shoes of the State."
                                          18   Hudgens, 424 U.S. at 519 (quoting Lloyd Corp. v. Tanner, 407 U.S. 551, 568-69 (1972)).
                                          19          Sony does not have a sufficient structural or functional nexus to the government. Plaintiff
                                          20   has not suggested that Sony is part of the state or federal government. The Network was not created
                                          21   to further government objectives. The government retains no permanent authority to appoint any
                                          22   directors of Sony or the Network, or any other private body associated with the Network. There is
                                          23   no indication that Sony has assumed functions traditionally reserved to the government, or that the
                                          24   government had any part in encouraging Sony to create the Network. Count one of the complaint
                                          25   does not state a plausible First Amendment claim for relief, and therefore must be dismissed. Iqbal,
                                          26   129 S.Ct. at 1940.
                                          27
                                          28


                                               ORDER GRANTING DEFENDANT'S MOTION TO DISMISS—No. C-09-03007 RMW
                                               DWR                                   32     3
                                                 Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 34 of 107



                                           1           B.      There is insufficient justification to exercise supplemental jurisdiction over the
                                           2                   remaining claims.
                                           3           Sony argues that if the court dismisses count one of the complaint, then the court should
                                           4   decline to exercise supplemental jurisdiction over the remaining counts because there is no
                                           5   independent jurisdiction to hear them. (Def.'s Mem. 4-5.) The two claims are state law claims for
                                           6   breach of contract, and the amount in controversy is alleged to be $55,000.
                                           7           When deciding whether to exercise supplemental jurisdiction over pendant state-law claims,
                                           8   a federal court must consider and weigh "the values of judicial economy, convenience, fairness, and
                                           9   comity." Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988). If the balance of these factors
                                          10   show that a case belongs in state courts, which is likely the case where all federal law claims drop
For the Northern District of California




                                          11   out in a lawsuit's early stages, the court should decline the exercise of jurisdiction by dismissing the
    United States District Court




                                          12   case without prejudice. Id.
                                          13           This case is in its early stages, and with the dismissal of the federal first amendment claim, it
                                          14   is appropriate for the court to decline to exercise its supplemental jurisdiction to hear the remaining
                                          15   state law claim. Accordingly, the remaining state law claims are dismissed without prejudice.
                                          16
                                          17                                                   III. ORDER
                                          18           For the foregoing reasons, the court grants defendant's motion to dismiss without prejudice to
                                          19   plaintiff's refiling his state claims in state court.
                                          20
                                          21   DATED:             9/22/09
                                                                                                       RONALD M. WHYTE
                                          22                                                           United States District Judge
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                               ORDER GRANTING DEFENDANT'S MOTION TO DISMISS—No. C-09-03007 RMW
                                               DWR                                   33     4
                                                 Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 35 of 107



                                           1   A copy of this document has been mailed to:
                                           2   Plaintiff:
                                           3   Erik Estavillo
                                               3284 Cortese Circle
                                           4   San Jose, CA 95127
                                           5
                                           6   Notice of this document has been electronically sent to:
                                           7   Counsel for Defendants:
                                           8   Richard Mooney                rmooney@linerlaw.com
                                           9
                                          10   Counsel are responsible for distributing copies of this document to co-counsel that have not
                                               registered for e-filing under the court's CM/ECF program.
For the Northern District of California




                                          11
    United States District Court




                                          12
                                          13
                                               Dated:       9/2209                                          TER
                                          14
                                                                                                    Chambers of Judge Whyte
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                               ORDER GRANTING DEFENDANT'S MOTION TO DISMISS—No. C-09-03007 RMW
                                               DWR                                   34     5
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 36 of 107




                       Exhibit 4

                               35
                  Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 37 of 107


     Case Name : _ _ _ _ _ _ _ _ _ _ _ _ Case#: _ _ _ _ _ _ _ _ _ __
                                                                                       109CV15~6f>l

     Your Name:      fr i j( f ~ t·h v1 IJc
2    Your Address:    :3   cl, q      ~ Cc r ~ ~~~ ( J r'l. le.
3
           C
           ~i:-• (\    Jc;i·;;?                  I\
                                              G .]j - cl 5 1'"2-7
4    Your Phone Number:     \., ( (
                                      1
                                          <5- '1 L (   <~   7 J,, 1.. l-j

5    Self-Represented
                                                                                                       I/'_,/'
6
                                                                                             1-', . Rosales
7                                                SUPERIOR COURT OF CALIFORNIA
                                                       COUNTY OF SANTA CLARA
8
                                                                CIVIL DIVISION
 9

10                                                                               Case No.:_ _ _ _ _ _ _ _ __            _

11                                                                               PLEADING TITLE:                            )


12                     Plaintiff ,                                                   Clv/} G,.,,p}eth1i          1
13                         And

14                                            Cr.t,rfc. •\Y'f:l,<\
15                     Defendant                   f\ ( /\"<( ~C-i\              Judge: _ _ _ _ _ _ _ _ _ _ __

16

17

18

19

20

21

22

23

24

25


          Pleading Title:             C : vf /              Co,.., f!). bi ,J                       Pagej_of     1...
                                                                            36
                 Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 38 of 107


     Case Name: _ _ _ _ _ _ _ _ _ _ _ Case#:_ _ _ __                                                 _ _ _ __




2

3

4

5                                                                           ('-                                     t·c•l,.;n, J,
6

 7

 8

 9

10

                                                                                                     , \ ' .:> ) ) '{IJ
11                                                                                       (ft'    ·•c...,
                                                                                                t:
                                                                                                           ..· , 1        J


12

13

14

15

16

17

18

19

20                                                 \c.{t         of           s                                 '    .


21

22

23

24

25                                       )s                                                                                         be c!,,,w~rilt
     1-----'-"-'-~a.+-..w----..i,-+--........,~~
                                               '~~◄,.:..ir...):.i....+-..:..L.1-,,;u....,i~~~_,._:..::.1.,.;--a~·~:.,...i.
                                                                                                                     ····            000
          Pleading Title :   -~C_J_v~f)·~1_c~e1-y;_,,_,__~,5~}_'),_ tJ,
                                                                    __·_ _                                                    ' )          \


                                               CJ                 ~
                                                                  37
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 39 of 107




                       Exhibit 5

                               38
                       Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 40 of 107

                                                                                                                                                                                 CIV-110
      ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):
   Erik Estavilk                                                                                                                    FOR COURT USE ONLY
   3284 Cortese Circle
   San Jose, CA 95127                                                                                                                             --... -      - -
                                                                                                                                                                                        --             -.
                                                                                                                                              - •..
                                                                                                                                                                   ··-            - -~.
                 TELEPHONE NO.:     4089267224         FAX NO. (Optional):                                                                                                                       - ----
       E-MAIL ADDRESS (Optional):   uy 1uy 1uy@hotmail.com
                                                                                                                                          2:.'J
                                                                                                                                                                                 .~,
                                                                                                                                                       j'-· 1 ";0
          ATTORNEY FOR (Name):                                                                                                                        v ...   I .-:.. ·-1         --\
                                                                                                                                                                                                 -,
                                                                                                                                                                                                 ·'•
                                                                                                                                                                                             ..) ·
                                                                                                                                                                                                           ..,..,
                                                                                                                                                                                                            !)
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF                         Santa Clara                                                            '




                                                                                                                                              .~~
               STREET ADDRESS:      190 N. First Street
              MAILING ADDRESS:                                                                                                           ..                                                            C

                                                                                                                                                                                             -
             c1TY AND21PcoDE:       San Jose, CA 95127                                                                                                                      · --
                  BRANCH NAME:      Downtown Superior Court                                                                                                                             ..

          PLAINTIFF/PETITIONER: Erik             Estavillo
  DEFENDANT/RESPONDENT:                   Sony Computer Entertainment America                                                                                        ()
                                                                                                                                                                     t ;.., .    Dr1r:~ ·.~
                            REQUEST FOR DISMISSAL
      D       Personal Injury, Property Damage, or Wrongful Death
                                                                                                                    CASE NUMBER:


             D     Motor Vehicle             D
                                         Other
      D       Family Law            D
                                  Eminent Domain
      [ZJ     Other (specify) :         California Constitution Amendment Question
                                                                                                                       IOt'f,..-f is i1 (tt1 J
           - A conformed copy will not be returned by the clerk unless a method of return is provided with the document. -

  1. TO THE CLERK: Please dismiss this action as follows:
     a. (1)    D
              With prejudice  (2) [Z] Without prejudice

        b. (1) D         Complaint        (2)      DPetition
           (3) D         Cross-complaint filed by (name):                                                              on (date):
           (4) D         Cross-complaint filed by (name):                                                              on (date):
           (5>1&] Entire action of all parties and all causes of action
           (6)   D     Other (specify):*

  2. (Complete in all cases except family law cases.)
           W       Court fees and costs were waived for a party in this case. (This information may be obtained from the clerk. If this box is
                   checked, the declaration on the back of this form must be completed).


  D.~;~:~;~; l~~~~'- ~~-1~-..................... ►__
 (TYPE OR PRINT NAME OF         D       ATTORNEY   [ZJ PARTY WITHOUT ATTORNEY)
                                                                                              c.....
                                                                                               , :_       ...., '"•i"L'-f--~
                                                                                                    ,,,-~'-1;            '-~ ---~-"'
                                                                                                                                 -=· 7,,_-;;z/{'--
                                                                                                                         (SIGNATURE)
                                                                                                                                             -'-
                                                                                                                                              j _?·.,;_
                                                                                                                                                    ' _ _ _ _ __                          _

 •11 dismissal requested is of specified parties only of specified causes of action   Attorney or party without attorney for:
 only, or of specified cross-complaints only, so state and identify the parties.
 causes of action, or cross-complaints to be dismissed.                                [Z]   Plaintiff/Petitioner         D        DefendanURespondent
                                                                                       D     Cross-Complainant
 3. TO THE CLERK: Consent to the above dismissal is hereby given.**
     Date:


 (TYPE OR PRINT NAME OF         D     ATTORNEY     D   PARTY WITHOUT ATTORNEY)
                                                                                           ►--------                     (SIGNATURE)

 •• If a cross-complaint - or Response (Family Law) seeking affirmative               Attorney or party without attorney for:
    relief - is on file, the attorney for cross-complainant (respondent) must
    sign this consent if required by Code of Civil Procedure section 581 (i)
    or 0).
                                                                                       D     Plaintiff/Petitioner         D        DefendanURespondent
                                                                                       D     Cross-Complainant
 (To be completed by clerk)                                                     JAN 2 g 2010
  4. [ ] ] Dismissal entered as requested on (date):
  5     D        Dismissal entered on (date):                                         as to only (name):
  6.    D        Dis,missal not entered as requested for the following reasons (specify):


  7. a.
     b.
            d
            D
                     Attorney or party without attorney notified on (date):JAN               2 9 20 m
                     Attorney or party without attorney not notified. Filing party failed to provide
                     D     a copy to be conformed          D       means to return conformed copy
       Date:
                                                                                                                                                                                , Deputy
                                                                                                                                                                   Pa e 1 of 2
Form Adopted for Mandatory Use
                                                                                                                                        Code of Civil Procedure. § 581 et seq.;
  Judicial Council of Calffomia                               REQUEST FOR DISMISSAL                                      Gov. Code,§ 68637(c); Cal. Rules of Court, rule 3.1390
  CIV-110 (Rev. July 1, 2009)                                                                                                 r:---,---,:-:-----, www.courtinfo.ca.gov
                                                                                      39                                       American LegalNet, Inc.
                                                                                                                               www.FormsWorldfow.com
                        Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 41 of 107

l            PLA[NT:FF/P'=TITIONER:         Erik Estavillo
                                                                                                                                       CIV-110
                                                                                                          CASE NUMBER:
      DEFENDANT/RESPONDENT: Sony                   Computer Entertainment America

                                                  Declaration Concerning Waived Court Fees
                   The court has a statutory lien for waived fees and costs on any recovery of $10,000 or more in value by
                   settlement, compromise, arbitration award, mediation settlement, or other recovery. The court's lien must
                   be paid before the court will dismiss the case.


       1. The court waived fees and costs in this action for (name):          Erik Estavillo
       2. The person in item 1 (check one):
             a.   [2J is not recovering anything of value by this action.
             b.   CJ      is recovering less than $10,000 in value by this action.
             c.   CJ      is recovering $10,000 or more in value by this action. (ff item 2c is checked, item 3 must be completed.)
       3.   CJ All court fees and costs that were waived in this action have been paid to the court {check one): [L] Yes CJ No
    I declare under penalty of perjury under the laws of the State of California that the information above is true and correct.
    Date:   January 29th, 2010
    Erik Estavillo
    (TYPE OR PRINT NAME OFLJ ATTORNEY       [ZJ   PARTY MAKING DECLARATION)                                  (SIGNATURE)




     CIV-110/Rev. July 1, 2009)
                                                         REQUEST FOR DISMISSAL                                                        Page 2 of 2




                                                                              40
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 42 of 107




                       Exhibit 6

                               41
                      Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 43 of 107


                  t ~(__,_[-P<,k,---c_:-5----'-,/._c__-=-11_r
     Case Name: .......__,                                           /_lie_;_ii_r.               ca!li/2_7u_J_r_i_d_1-1_!'_!_1·_-z_zcz_l_✓ J; (".
     Your Name :   _...,c;.,,_--'-Y__,_/)_
                                        · __t_.:J_/4
                                                 '-c.>t-"-:-.
                                                            ...::..l,,___J..:....li-'-"t_'_ __




2    Your Address:      52 YY       {<- )-/4[~ . LJyc /2
3                        :;;;r-e / c,,d 7..,,<i-1z 7
4    Your Phone Number:        Yc-.f) fz 6 ~ 7 {. 'Z 1/'.
                                 (


5    Self-Represented

6

7                                                      SU PERIOR COURT OF CALIFORNIA
                                                                COUNTY OF SANTA CLARA
8
                                                                           CIVIL DIVISION
 9                                                                                                             l 0'9CY15 { 158
10                                                                                                    Case No.:_ _ _ _ _ _ _ _ _ __

11                                                                                                    PLEADING TITLE:


12                          Plaintiff,
                                                                                                                               I •
13                              And

14     Ac-lJ1/ rJ' h/Jl j>l1zzer-r/'fa c •
15                           Defendant                                                                Judge: _ _ _ _ _ _ _ _ _ _ __

16

17

18

19

20

21

22

23

24

25


            Pleading Title: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                            Page __/_ of   ,;3._
                                                                                                 42
 Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 44 of 107




1. The plaintiff, Erik Estavillo, would like to charge Activision Blizzard's game,
   "World of Warcraft" with deceitful business practices since the company has, and
   continues to maintain a harmful virtual environment to many of its customers by
   forcing them to follow the game' s sneaky and deceitful practices which will be
   listed below.

2. Firstly, there have been and will continue to be beginning gamers that will not
   avidly play World of Warcraft during the first free initial month. However, at the
   beginning of the second month, the game starts charging a monthly rate of nearly
   $15 a month($ 14.99) which is the highest cost among all online MMORPG's,
   (Massively multiplayer online role-playing games); even more than Final Fantasy
   XI which is another popular nunorpg that only charges $12.95.

3. The problem itself is not so much the per-month cost, but the fact that the game is
   designed for a gamer to walk or run at a calculated slow pace, resulting in the
   player taking longer to get where he or she needs to get in the game, meaning
   Activision Blizzard benefits and profits since the longer a player walks or runs at
   that slow pace, the longer it takes them to finish the game, hence, the inevitable
   charging of additional months on a player's account.

4. Secondly, there is no fast transportation in the game until a gamer's character
   levels up significantly. Fast transportation in the game can only be done via a
   "teleportation stone" or a creature that you can attain and ride. The problem being
   that these "stones" and ride-able creatures, again, aren't available unless you level
   your gaming character up significantly or buy expansion packs for the game such
   as "The Burning Crusade" or "Wrath of the Lich King". Hence Activision is
   forcing the gamer to pay for expansion packs which will unlock creatures that the
   player can ride so he can get to a gaming location faster. Also, when a player dies
   in World of Warcraft, he is automatically transported to a cemetery where he must
   then walk or run back slowly to where his character died. This is an unnecessary
   part of the game that just takes up more time on the gamer' s watch/price plan. The
   gamer should "resurrect" where he died, saving the gamer valuable time and real
   life money.

5. Thirdly, the game charges the customer for simply changing something as simple
   as a character's faction, race, name, or to even transfer the character to another
   realm within the game - which can be priced as high as $25.00 each time you do
   it.

6. Fourthly, there have been cases of people killing themselves over mmorpg's. One
   such case is of Shawn Woolley, who was diagnosed with ADD and epilepsy but
   controlled it by medicine; until he started the game "EverQuest". His mother, Liz,
   noticed he quit his job. Then, she discovered Shawn would rather pay the game 's
   monthly fee instead of pay the rent. Hence, Shawn was evicted from his
   apartment. While living with his mother, Shawn had seizures often when playing
   the game for long periods of time. From there, Liz sent him to a voluntary group



                                          43
 Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 45 of 107




    home for addictive behavior. Of course, Shawn left. Soon, he purchased a gun,
    which his mother did not know about. After breaking his door's chain lock with a
    crowbar, his mother found him dead, and the game was still running. Shawn was
    surrounded by pizza boxes and notes strewn everywhere pertaining to the game.
    His mother had decided "that damn game" had killed him. This kind of case of
    alienation occurs often in games like World of Warcraft.

7. Lastly, there was another case in which a Korean couple went to play World of
   W arcraft at an Internet cafe and they found their child dead from suffocation. All
   of these cases can be researched/googled for verification.

8. The plaintiff filing this complaint suffers from mental health problems, similar to
   those of Shawn Woolley. These include Major Depression, Obsessive-
   Compulsive Disorder, Panic Disorder, Agoraphobia, and a physical ailment called
   Crohn's Disease. The plaintiff doesn' t want to end up like Shawn did as he relies
   on video games heavily for the little ongoing happiness he can achieve in this life,
   via the gaming medium.

9. Prayer for Relief: The plaintiff is seeking $1,000,000 in punitive damages from
   Activision Blizzard Inc. for creating a game which hurts gamers rather than being
   a bridge of entertainment for them to pursue happiness.

10. The plaintiff is also seeking relief for himself, as well for other customers of the
    game by asking that the court demand Activision Blizzard fix its game, World of
    Warcraft, by fixing the problems listed above - which can easily be done.

11. The plaintiff asks for a jury to be present for all issues.




                                            44
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 46 of 107




                       Exhibit 7

                               45
                           Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 47 of 107

                                                                                                                                                                                    CIV-110
   ATTORNEY OR PARTY WITHOUT ATTOR NEY (Name, State Bar number, and address):
   Erik Estavillo                                                                                                                     FOR COURT USE ONLY
   3284'Ci:,.tese C ircle
   San Jose, CA 95127                                                                                                                                -    --.         ....    ..
                                                                                                                                                    .•.
                                                                                                                                                          -
                                                                                                                                                          -      ..
                                                                                                                                                                                     -    --
                                                                                                                                                                                          ·-'
                                                                                                                                                                                                -
                               4089267224
                   TELEPHONE NO.:                 FAX NO. (Optional) :                                                                                                       .. .         -
     E-MAIL ADDRESS (Optional) uy 1uy 1uy@hotmail.com
            ATTORNEY FOR (Name):
                                                                                                                                               z:.r~;          ; • 11
                                                                                                                                                                           :~~ C)        /\     ",.
                                                                                                                                  ~
                                                                                                                                                           o...; . ·,. l
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF                             Santa Clara                                                                                                        ' ·-
                                    190 N. First Street
                                                                                                                                     ~
                                                                                                                                                    )
                STREET ADDRESS:

               MAILING ADDRESS:
                                                                                                                                              ::.                  ~
               cITYANozIPcooE,   San Jose, CA 95127
                    BRANCH NAME: Downtown Superior Court
                                                                                                                                               .                      -             - -
                                                                                                                                                                    G. Dua,. :~;;-~
                        Erik Estavillo
            PLAINTIFF/PETITIONER:

  DEFENDANT/RESPONDENT: Activision Blizzard

                             REQUEST FOR DISMISSAL
                                                                                                                      CASE NUMBER:
    D          Personal Injury, Property Damage, or Wrongful Death
                                              D
                                                                                                                          101 c·V
               D    Motor Vehicle         Other
    D
    0
               Family Law D
               Other (specify) :
                                   Eminent Domain
                                       California Constitution Amendment Question
                                                                                                                                                              15~0~
            - A conformed copy will not be returned by the clerk unless a method of return is provided with the document. -

  1. TO T HE CLERK: Please dismiss this action as follows:
      a. (1)       D
               With prejudice  (2) [ZJ Without preJudice

        b. ( 1)    D       Complaint        (2)      DPetition
           (3)   D         Cross-complaint filed by (name):                                                              on (date):
             (4) D         Cross-complaint filed by (name):                                                              on (date):
             (5) lSZJ Entire action of all parties and all causes of action
             (6) d    Other (specify):*

  2. (Complete in all cases except family law cases.)
             [ZJ     Court fees and costs were waived for a party in this case. (This information may be obtained from the clerk. If this box is
                     checked, the declaration on the back of this form must be completed).


  D
  .~: ~~~;;l~~~h,_
 (TYPE OR PRINT NAME OF         D
                                    ~0-1~- . . . . . . . . . . . . . . . . . . . . .
                                       ATTORNEY      w      PARTY WITHOUT ATTORNEY)
                                                                                            ►__f-.i½
                                                                                                  _. _··-~~---
                                                                                                           "'- -~
                                                                                                                ~~-7_·_·0~--t-~~~-~~~- ------
                                                                                                                           (SIGNATURE)
 "If dismissal requested is of specified parties only of specified causes of action    Attorney or party without attorney for:
 only, or of specified cross-complaints only, so state and identify the parties,
 causes of action, or cross-complaints to be dismissed.                                 W      Plaintiff/Petitioner         D        Defendant/Respondent
                                                                                        D      Cross-Complainant
 3. TO THE CLERK: Consent to the above dismissal is hereby given ...
        Date:


 (TYPE OR PRINT NAME OF         D      ATTORNEY   D       PARTY WITHOUT ATTORNEY)
                                                                                        ►--------                          (SIGNATURE)

 •• If a cross-complaint - or Response (Family Law) seeking affirmative                Attorney or party without attorney for:
    relief - is on file, the attorney for cross-complainant (respondent) must
    sign this consent if required by Code of Civil Procedure section 581 (i)            D      Plaintiff/Petitioner         D        Defendant/Respondent
    orG).         _./
                                                                                        D      Cross- Complainant
 (To be coihpleted by clerk)
  4.    I    .if
           D ismissal entered as requested o n (date):
  5D       D ismissal entered on (date):                                      iJAN 2 9s ~ (name):
  6.0              Dismissal not entered as requested for the following reasons (specify) :
                       /
  7. a. D           ; :t>.ttorney or party without attorney notified on (date) :         •       9IAN0
                                                                                                               20
        b.    D       Attorney or party without attorney not notified. Filing party failedto pro'71'd~           1C
                       D     a copy to be conformed            D       means to return conformed copy        f"\
      Date:                                                           JAN 2i1efu~~9                        / /)                                                                , Deputy
                                                                                                              1/                                                     Pa e 1 of 2
Form Adopted for Mandatory Use
                                                                                                                                          Code of Civil Procedure,§ 581 et seq.;
  Judicial Council of California                                  REQUEST FOR DISMISSAL                                    Gov. Code,§ 68637(c); Cal. Rules of Court, rule 3.1390
   CIV-110 (Rev. July 1, 2009]
                                                                                       46                                       r--------,                         www.courtinfo.ca.gov
                                                                                                                                 American LegalNet. Inc.
                                                                                                                                 www.FonnsWorkflow.com
                     Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 48 of 107


                                                                                                                                         CIV-110
                        Erik Estavillo
        PLAINTIFF/PETITIONER:                                                                          CASE NUMBER:
  DEFENDANT/RESPONDENT: Activision Blizzard                                                             loo/ o Li /t;gO<;v
                                                Declaration Concerning Waived Court Fees
               The court has a statutory lien for waived fees and costs on any recovery of $10,000 or more in value by
               settlement, compromise, arbitration award, mediation settlement, or other recovery. The court's lien must
               be paid before the court will dismiss the case.


   1. The court waived fees and costs in this action for (name):            Erik Estavillo
   2. The person          in item 1 (check one):
      a. [Z] is           not recovering anything of value by this action.
      b.     D is         recovering less than $10,000 in value by this action.
      c.     D is         recovering $10,000 or more in vaiue by this action. (If item 2c is checked, item 3 must be completed.)
   3.   D      All court fees and costs that were waived in this action have been paid to the court (check one):    [L]   Yes   D   No


I declare under penalty of perjury under the laws of the State of California that the information above is true and correct.
Date:   January 29th, 2010
Erik Estavillo
(TYPE OR PRINT NAME OF□ ATTORNEY          [ZJ   PARTY MAKING DECLARATION)
                                                                                        <::;~'--~~,
                                                                                            :.,,/ ?;:;;~~~.- --
                                                                                 ►----,,,...-
                                                                                         ,,               (SIGNATURE)




  CIV-110 [Rev. July 1, 2009)                                                                                                        Page 2 of2
                                                       REQUEST FOR DISMISSAL

                                                                            47
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 49 of 107




                       Exhibit 8

                               48
               Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 50 of 107


     Cas/3 Name:
         .       , - - - - - - - - - - - - Case #:- - - - - - - - - - -




                                                        0
 4   Your Phone Number:   _l.L-1....:tJ....::::Y_
                                               ....._   ,_7 ,.__7_€;;:_:;_-,4?_..;?...,
                                                                                   - ''"'-"?....::;r,,_·-                          ,.j
                                                                                                                                   J
                                                                                                                                                                  ·.,   •;.


 5   Self-Represented                                                                                                                                ..   '.:..    .
                                                                                                                                                                        ~     '   :·   -
 6

 7                                                          SUPERIOR COURT OF CALIFORNIA
                                                                     COUNTY OF SANTA CLARA
 8
                                                                                    CIVIL DIVISION
 9

10                                                                                                               Case No.   11 UC V 173 ZO1 ( )
11                                                                                                               PLEADING TITLE:                                              .        ~
12

13
                      Plaintiff,                                                                                      t:J.j,.uJ/e         j/,   4 le
14
                   //
15                    Defendant                                                                                  Judge: _ _ _ _ _ _ _ _ _ _ __

16

17

18

19

20

21

22

23

24

25


        Pleading Title:    ___,.("-                               ~-~6-~.c._
                                 ; s:J:;_-.L.-/2-i--L-'-:,/__,/i'--'                     1    _·   -4--4_,_,
                                                                                                         ·   ,~,-,:. .D- '--
                                                                                                                           't --   Page   __J__ of          C
                                                                                                            49
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 51 of 107



1. In count one, the plaintiff charges Apple Inc. with "gouging" customers by
   charging an alarming $69 .99 for their regular AT&T Iphone plan. As a customer,
   the plaintiff tried to keep paying this outrageous amount, but recently had to tum
   off his !phone due to the price gouging by Apple's !phone plan, and especially in
   this economy. There was also a plan the plaintiff tried to register for which was
   for the "elderly" and only cost $29.99, but AT&T denied the plaintiff this price
   plan due to Apple's terms; all of this despite the plaintiff's dad being registered
   under the Iphone plan as well. The plaintiffs dad, a Vietnam vet, poet, and most
   importantly, a senior citizen was denied the cheaper price plan. Despite these
   injustices, Apple and AT&T plan to start charging data overcharges.

2. The second count is against Apple's ga!T'jng applications (apps). Apple's gaming
   apps cost up to an alarming $9.99, while remaining graphically and story-telling
   inferior to other games you can find on the PlayStation Network, Xbox Live, or
   Nintendo channel, all for the same price. Apple also does not inform or warn a
   customer when they update a gaming application that it might not work anymore
   if the customer does not pay for the full version of the game after the update is
   completed; hence the customer loses the chance to ever play the gaming app
   again.

3. Prayer for relief: The plaintiff asks that the state court injunction Apple, which is
   located in Cupertino, CA, from anymore price gouging and fix their !phone price
   plan at an affordable rate of $29.99-$49.99 like all other cell phone companies do,
   such as T-Mobile, Sprint, Verizon, and MetroPC do. Also, the plaintiff seeks that
   Apple make available all their games free of charge since they are graphically
   inferior and that they also warn customers before updating gaming applications
   that they may have to price for the full version after the update, otherwise the
   gamer may never be able to play the game again; which Apple does not warn the
   customers as of yet. The Plaintiff also seeks $100,000,000 dollars in punitive
   damages. Also in emotional damages, which the plaintiff has evidence of from his
   doctors. The plaintiff suffers from Major Depression, Obsessive-Compulsive
   Disorder, Panic Disorder, Agoraphobia, and Crohn' s Disease. Half of the money
   will be given to a charity of the judge's choice and the other half will be used by
   the plaintiff to help give to the poor and other non-profit organizations.




                                         50
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 52 of 107




                       Exhibit 9

                               51
                       Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 53 of/ 107
                                                                                     '
                                                                                                                                                                 / '




  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. State Bar number. and address):                                                                                                -~t...   Y, •\
  Erik Estavi!!c:- Pro Se                                                                                                                   FOR COURT USE·ONL Y

  3284 Cortese Circle                                                                                                                                            r-:· q c- n
  San Jose, CA
  95127                                                                                                                                     ; "'l• ,,       J'V,.i~ j          ~ ·')
               TELEPHONE NO.:  408-926-7224        FAX NO. (Optional):                                                                      L·~·,·J                    1      {_ ...;


   E-MAIL ADDRESS (Optional) : uy I uy 1uy@hotmail.com
      ATTORNEY FOR (Name): Erik Estav11lo Pro Se                                                                                            c·.     ,.. .
                                                                                                                                             .... ,.J ·:. ..
                                                                                                                                                        r
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF Santa Clara
           sTREETAooREss: 19 1 N. First Street
                                                                                                                                            t'{_= ::_
            MAILING ADDRESS:

           CITY AND ZIP CODE:      9 511 3
                BRANCH NAME:       Downtown Superior Court
       PLAINTIFF/PETITIONER:            Erik Estavillo
 DEFENDANT/RESPONDENT:                  Apple Inc.
                         REQUEST FOR DISMISSAL                                                                            CA    NUMBER:
   D        Personal Injury, Property Damage, or Wrongful Death
            D    Motor Vehicle             D
                                       Other
   D                               D
   [Z]
            Family Law
            Other (specify) :
                                          Eminent Domain
                                       Unfair Business Practice                                                           / ·- / 6 - C ·y .                                                 7         or
         - A conformed copy will not be returned by the clerk unless a method of return is provided with the document. -

 1. TO THE CLERK: Please dismiss this action as follows:
     a. ( 1)   D
             With prejudice (2) [Z] W ithout prejudice

       b. (1) [Z] Complaint        (2)            D
                                             Petition
          (3)D    Cross-complaint filed by (name):                                                                             on (date):
         (4) D         Cross-complaint filed by (name):                                                                        on (date):
         (5) D         Entire action of all parties and all causes of action
         (6) D         Other (specify):*

 2. (Complete in all cases except family law cases.)
          [Z]     Court fees and costs were waived for a party in this case. (This information may be obtained from the clerk. If this box is
                  checked, the declaration on the back of this form must be completed).         ..•


 D-~~~~:~:~~~~;_
                            0
                                                                                           ►-~'?t=<:.e,~_/.,~~t1_A_f~c·__,~C_-,_-/....· ~'<"'~;.~-. c -~_?fi-_~_; _/ _,,_ _ _ _ _ __
                                                                                                                    1
                                 ........ ...... ............. .
 (TYPE OR PRINT NAME OF          D     ATTORNEY   w     PARTY WITHOUT ATTORNEY)                                                  (SIGNATU RE)
 •11 dismissal requested is of specified parties only of specified causes of action   Attorn ey or party without attorney for:
 only, or of specified cross-complaints only, so state and identify the parties,
 causes of action, or cross-complaints to be dismissed.                                W          Plaintiff/Petitioner             D        DefendanURespondent
                                                                                       D          Cross- Complainant
 3. TO THE CLERK: Consent to the above d ismissal is hereby given.**
       Date:


 (TYPE OR PRINT NAME OF          D     ATTORNEY   D   PARTY WITHOUT ATTORNEY)
                                                                                       ►--------                                  (SIGNATURE)

 •• If a cross-complaint - or Response (Family Law) seeking affirmative               Attorney or party without attorney for:
    relief - is on file, the attorney for cross-complainant (respondent) must
    sign this consent if required by Code of Civil Procedure section 581 (i)           D          Plaintiff/Petitioner             D        DefendanURespondent
    or (j).
                                                                                       D          Cross-Complainant
 (~ be co
        o feted by clerk)
 4.       Dismissal entered as requested on (date):                             JUN 2 3 2010
       D        Dismissal entered on (date):                            as to only (name):
  6.   D        Dismissal not entered as requested for the following reasons (specify):

  7. a. ~ttorney or party without attorney notified on (date):                                        JUN 2 3 2010                     . •~~~
     b ., O ~~orney or party without attorney not notified. Filing party failed to provide                                     .   ,;.~Y ·
                   D
                a copy to be conformed                     D
                                                 means to return conformed copy                                                ~- ·
       Date:                                                                     Clerk, by _ __ _ _ __ ...,,___ __ _ _ __ _ _ __ _ , Deputy
                                        JUN 2 3 2010                                                                                                                          Pa e 1 of 2
Form Adopted for Mandatory Use                                                                                                                   Code of Civil Procedure,§ 581 et seq.;
  Judicial Council of California                              REQUEST FOR DISMISSAL                                               Gov. Code, § 68637(c); Cal. Rules o f Court, ru le 3.1390
   CIV-110 JRev. July 1, 20091                                                        52                                                American LegalNet. Inc.                         www.courtinfo.ca.gov
                                                                                                                                        www.FormsWork flow.com
                      Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 54 of 107


                                                                                                                                         CIV-110
                        Erik Estavillo
        PLAINTfFF/PETITIONER:                                                                          CASE NUMBER:
  DEFENDANT/RESPONDENT: Apple Inc.
                                                                                                             ·otC.V·
                                                 Declaration Concerning Waived Court Fees
               The court has a statutory lien for waived fees and costs on any recovery of $10,000 or more in value by
               settlement, compromise, arbitration award, mediation settlement, or other recovery. The court's lien must
               be paid before the court will dismiss the case.


   1. The court waived fees and costs in this action for (name):
   2. The person in item 1 (check one):
      a. [ZJ is not recovering anything of value by this action.
      b.      Dis recovering less than $10,000 in value by this action.
         c.   D        is recovering $10,000 or more in vaiue by ihis action. (If item 2c is checked, item 3 must be completed.)
   3.   [ZJ    All court fees and costs that were waived in this action have been paid to the court (check one):    [ZJ   Yes   D   No


I declare under penalty of perjury under the laws of the State of California that the information above is true and correct.
Date:   06/23/2010

Erik Estavillo
(TYPE OR PRINT NAME       OF□   ATTORNEY   [ZJ   PARTY MAKING DECLARATION)                                (SIGNATURE)




 CIV-1 10 (Rev. July 1, 2009]
                                                        REQUEST FOR DISMISSAL                                                        Page 2 of 2




                                                                             53
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 55 of 107




                     Exhibit 10

                               54
Case 5:19-cv-05540-EJD
  Case 5:14-cv-00839-HRLDocument 10 1 Filed
                          Document     Filed09/10/19
                                             02/25/14 Page
                                                       Page56
                                                            1 of
                                                              of 107
                                                                 4




                                 55
Case 5:19-cv-05540-EJD
  Case 5:14-cv-00839-HRLDocument 10 1 Filed
                          Document     Filed09/10/19
                                             02/25/14 Page
                                                       Page57
                                                            2 of
                                                              of 107
                                                                 4




                                 56
Case 5:19-cv-05540-EJD
  Case 5:14-cv-00839-HRLDocument 10 1 Filed
                          Document     Filed09/10/19
                                             02/25/14 Page
                                                       Page58
                                                            3 of
                                                              of 107
                                                                 4




                                 57
Case 5:19-cv-05540-EJD
  Case 5:14-cv-00839-HRLDocument 10 1 Filed
                          Document     Filed09/10/19
                                             02/25/14 Page
                                                       Page59
                                                            4 of
                                                              of 107
                                                                 4




                                 58
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 60 of 107




                     Exhibit 11

                               59
Case 5:19-cv-05540-EJD
  Case 5:14-cv-00839-HRLDocument 10 7 Filed
                          Document     Filed09/10/19
                                             04/10/14 Page
                                                       Page61
                                                            1 of
                                                              of 107
                                                                 6




                                 60
Case 5:19-cv-05540-EJD
  Case 5:14-cv-00839-HRLDocument 10 7 Filed
                          Document     Filed09/10/19
                                             04/10/14 Page
                                                       Page62
                                                            2 of
                                                              of 107
                                                                 6




                                 61
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 63 of 107




                     Exhibit 12

                               62
      Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 64 of 107



Erik Estavillo ,
3284 Cortese Circle
San Jose, CA. 95127
(408) 338-5731


                       THE SUPERIOR COURT OF CALIFORNIA

                                COUNTY OF SANTA CLARA

                                 SAN JOSE STA TE COURT



Erik Estavillo                               )
                   Plaintiff,                )
                                             )                      Date: Feb. 2 nd, 2014
vs.                                          )
                                             )                      Demands Jury Trial
Insomniac Games Inc.,                        )
Sony Computer Entertainment of America,      )       lt4CV261274
Microsoft Corp., Nintendo of America, and    )
GameStop Inc.                                )
                 Defendants,                 )




   1. Jurisdiction: The counts and charges in this complaint involve California State
      Law and "Cornering the Market" fmance law.


   2. Venue: The venue of the Superior Court of California, County of Santa Clara is
        the appropriate venue because the defendant suffers from a number of debilitating
        diseases which include Crohn's Disease, Major Depression, Obsessive-
        Compulsive Disorder, Panic Disorder, and Minor Agoraphobia, stemming from
        Panic Disorder. The plaintiff cannot travel far often, due to his illnesses, and
        therefore must rely on the local court for help on these case issues.


   3. Intradistrict Assignment: This lawsuit should be assigned to the San Jose
        Division of the Superior Court of California because it was in San Jose in which
        the violations to the disabled plaintiff occurred.




                                            63


                                                                                            I
 Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 65 of 107



l . This first count is against Insomniac Games Inc .• charging them with wrong doing
    as they are closing all servers for all Resistance games, despite Resistance 3
    having come out in late 2011 and early 2012. The game is still very relevant with
    a healthy amount of gamers still playing online; who will now be out of money
    and "entitled enjoyment" since all the Resistance games will now essentially
    become void; as where no one can play online anymore. All of these players have
    already surpassed the "Campaign Mode" or in laymen terms. single player mode.
    And as it is stated on the game retail boxes for Resistance 1-3, it CLEARLY
    SAYS ON THE BACK OF THE RETAIL BOXES THAT "ONLINE PLAY
    AND MULTIPLAYER" WILL/WOULD BE AVAILABLE (WITHOUT AN
    END DATE POSTED ON THE BOX), AND WAS IMPLIED AS AN
    ONGOING FEATURE THAT WOULD NOT END. You can clearly understand
    this if you were to read any of the game retail boxes when you purchase any one
    of them. They essentially lied to the public on the retail boxes for these games,
    promoting a feature they are now ceasing; despite being able to obviously afford
    it given that PlayStation Plus Memberships have greatly increased, providing apt
    revenue for them to keep up all servers while maintaining a substantial profit.

2. The second count is against Sony Computer Entertainment of America, charging
   them with wrong doing in the sense that they are the publishers of the Resistance
   game series and are also the owners. They are highly supportive of the server
   closures; despite not even in the least printing on the game retail packages that
   "Servers can/may/are due to close without notice," which they currently do not as
   of now. Instead, they state it in the EULA, WHICH IS NOT PRINTED ON THE
   RETAIL BOX. And for the record, very, very few players ever read the EULA of
   any game they play online.

3. The third count is against SCEA'S PlayStation 4 console, charging them with
   wrong doing regarding overcharging for their PS4 video gaming console. They
   are clearly violating the "Cornering the Market" rules within finance with their
   high price of $500 for purchase of their gaming console, despite NOT COMING
   WITH A CAMERA OR QUALITY HEADPHONE SET.

4. The fourth count is against the Microsoft Corporation, charging them with wrong
   doing in the sense that they are overcharging for their new Xbox One gaming
   console. They are clearly violating the "Cornering the Market" rules within
   finance with their high price of $500 for purchase of their gaming console, despite
   NOT HAVINO ANY KJNECT 2.0 GAMES AVAILABLE AT LAUNCH.
   THOUGHTHEYCHARGEYOUFORTHECAMERATHATCOMESWITH
   THE SYSTEM.

5. The fifth count is against Nintendo of America, charging them with false
   advertising, since they heavily advertised the Nintendo Wii U GamePad as a
   second, invaluable screen to be used in most games; when in fact it isn't. Most
   games use the second screen just as an alternative to playing on the television set.
   However, Nintendo marketed the Wii U GamePad as having many alternative




                                         64
 Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 66 of 107



    uses DURING GAMEPLAY AS A SECOND SCREEN. OFFERING
    DIFFERENT FEATURES TO ENHANCE GAMEPLAY. So far. the Nintendo
    Wii U GamePad has only taken advantage of its second screen fully in 5% of all
    Nintendo Wii U video games; primarily Batman: Arkham City and Splinter Cell:
    Blacklist.

6. The sixth and last count is against GameStop Inc. and their clear robbery of
   fellow Developers and Publishers who cannot profit from GameStop's re-buying
   and re-selling of used games. Developers and Publishers alike can' t do anything
   to recoup money from GameStop, since GameStop is a monopoly with no kind of
   competition coming from another PURE GAMING RETAIL STORE (BRICK
   AND MORTAR); hence "Lording it over fellow developers and publishers and
   'holding them hostage' to their financial practices and whims." Therefore, an
   injunction should occur against GameStop from buying and re-selling used games
   and the injunction should be put forth immediately until GameStop finds a way to
   administer profits to Developers and Publishers of these used games. Also,
   another immediate injunction against GameStop should be imposed; stopping
   GameStop from requiring $15 to join their rewards program. Instead, the slate
   should be wiped clean and any current/new memberships should remain free until
   GameStop can administer profits to fellow Developers and Publishers as is rightly
   deserved. This injunction should include the Gamelnformer Magazine from being
   sold in these stores at the price of $15 along with membership; until resolutions
   can be fully found and realized in a court room of law by the Honorable Judge
   presiding over this case.

7. Furthermore. subooenas will be issued to the follower individuals: Ceo Ted Price
   of Insomniac Games and President Jack Tretton of SCEA to answer for the
   Resistance server closures. Don Mattrick ofMicrosoft/Zynga and Steve Ballmer
   of Microsoft will be subpoenaed to answer for the high cost of the Xbox One and
   "Cornering the Market" rules which they have obviously violated. To President
   Reggie Fils-Aime of Nintendo for falsely advertising the Wii U GamePad as a
   device that greatly enhances all gameplay on the Nintendo Wii U. Lastly,
   President Tony Bartel and CEO J. Paul Raines of GameStop will be subpoenaed
   in order for them to testify on their business practices (having an unfair monopoly
   within the gaming market and not sharing profits from used games with fellow
   Developers and Publishers).

8. A copy of this complaint will be filed in San Jose State Court for those companies
   which are located in California Including, Insomniac Games in Burbank, CA and
   Sony Computer Entertainment of America in Foster City, CA. A federal
   complaint will be filed in San Jose Federal Court for those companies
   domestically abroad. Such as GameStop Inc. in Grapevine, TX, and Microsoft
   Corp. and Nintendo of America in Redmond, Washington.

9. Prayer for relief: All I wish for as the plaintiff is that injunctions be immediately
   enforced against these companies. The first injunction will be to keep Insomniac

                                               ,//~




                                c:;4;(' ~ 65
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 67 of 107



  Ga.mes Inc. and SCEA from closing Resistance servers until the very, very,
  Honorable Judge hears this case in full. Also, two immediate injunctions against
  the PS4 and Xbox One gaming consoles should be enforced which will bind and
  keep each console from being sold in store until they are lowered in price by at
  least $100; or as a concession; freely add a second controller to each sale. This
  action would IMMEDIATELY BENEFIT EVERY GAMER WHO HAS
  ALREAD PAID TOO MUCH FOR EITHER GAMING SYSTEM. Also, one
  final injunction against GameStop Inc. should be imposed which will keep them
  from selling any used games, selling any new memberships, or selling any new
  Gamelnformer Magazines, until all court proceedings have taken forth against
  them and have been resolved in full by the very, very, Honorable Judge who will
  be presiding over this case. Lac;tly, the plaintiff wishes to ask the court that any
  monetary judgments awarded to the plaintiff, be instead given to a charity of the
  Honorable Judge's Choice.




                                       66
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 68 of 107




                     Exhibit 13

                               67
                      Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 69 of 107
                                                                                                                                                                                        CIV-110
                                                                                                                 ·-
 ATTORNEY OR PARTY WITHOUT ATTORNEY /Name, State Bar number, and address)"
                                                                                                                                      FOR COURT USE ONLY
  Erik Estavillo
                                                                                                                                           -: ! ~                 ..... .. ,.....
  3284 C0rt _";e Cjrcle, San Jose, CA 95127
           TELEPHONE NO 1-408-338-5731           FAX NO. (Opoona/J:
  E-MAIL ADDRESS (Optional}: uy1 Uy1 Uy27@gmail.com
                                                                                                                                       ht ,~DR 1o0                     zn, ..  1·
     ATTORNEY FOR (Name): Pro Se

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA                                                                       C:,.; ;     .. ·..                 S::· -' . , ',            ·I
                                   Civil Division
           STREET ADDRESS:
                                   191 N. First Street
                                                                                                                           5,,·,.    /'· ·_~ ~ - . -: ~'"''
                                                                                                                                     ~-.                 .. • {        -"           1



                                                                                                                                               -71r-·ucs
           MAILING ADDRESS:

          CITY AND ZJP CODE:       San Jose, CA 95113
               BRANCH NAME:

      PLAINTIFF/PETITIONER:             Erik Estavillo
DEFENDANT/RESPONDENT:                   Insomniac, SCEA, Microsoft, Nintendo, GameStop                                                     /
                                                                                                                                               /
                                                                                                                                      114CV261274                                            ,, . 1' .
                                         REQUEST FOR DISMISSAL                                                  CASE NUMBER:
                                                                                                                                                                                             \.,; f / .
                                                                                                                                                                                                 I.
   A conformed copy will not be returned by the clerk unless a method of return is provided with the document.
   This form may not be used for dismissal of a derivative action or a class action or of any party or cause of action in a
   class action. (Cal. Rules of Court, rules 3.760 and 3.770.)
1. TO THE CLERK: Please dismiss this action as follows:
      a. (1)  D  With prejudice (2) [ZJ Wrthout prejudice
      b. (1) [ZJ Complaint        (2)            D
                                            Petition
         (3)D    Cross-complaint filed by (name):                                                                     on (date):
        (4) D         Cross-complaint filed by (name):                                                                on (date):
        (5) D         Entire action of all parties and all causes of action
        (6) D         Other (specify):*
2. (Complete in all cases except family law cases.)
                     m
         :::i·r
   The court        did             D
                             did not waive court fees and costs for a party in this case. (This informallon may be obtained from

Dat~:e                ~~~E an~ costvere waived, the declaration on th;b a c k G i ? ? m ~p                                                         -

  .. . l:fr     /J:: .. ..D....1.-/4J)l /,, ~ .. .. . .. . .. .. .. .
(lYPE OR PRINT NAME OF                ATTORNEY   [ZJ PARTY WITHOUT ATTORNEY)
                                                                                                       -~        - .     ':Z&-
                                                                                                                        (SIGNATURE)

·1t dismissal requested is of specified parties only of specified causes of action     Attorney or party without attorney for.
only, or of speafied cross-complaints only, so state and identify the parties,
causes of action, or cross-complaints to be dismissed.                                 rn     Plaintiff/Petitioner       D     Defendant/Respondent
                                                                                       D      Cross-Complainant
3. TO THE CLERK: Consent to the above dismissal is hereby given.**
    Date:

(lYPE OR PRINT NAME OF        D       ATTORNEY   D    PARTY 'MTHOUT ATTORNEY)              ►                            (SIGNATURE)

- If a cross-complaint - or Response (Family Law) seeking affirmative                  Attorney or party without attorney for:
  relief - is on file, the attorney for cross-<:omplainant (respondent) must
  sign this consent if required by Code of Civil Procedure section 581 (i)             D       Plaintiff/Petitioner      D            Defendant/Respondent
  or (i).
                                                                                       D       Cross-Complainant
                plated by clerk)
               Dismissal entered as requested on (date):                             APR 1 0 2014
  5   D        Dismissal e~tered on (date):                                            as to only (name):
 6.   o        Dism7(not entered as requested for the following reasons (specify):


  7. a. ~ttorney or party without attorney notified on (date): APR                             1 0 2014
     b.    DAttorney or party without attorney not notified. Filing party failed to provide
           D a copy to be conformed D means to return conformed copy                                                                                   ::J

      Date:                    APR 1 0 2014
                                                                                                                       v)
                                                                               Cler1<:, by _ _ _ _ _ __ _-+- - + - -_,..___ _ _
                                                                                                               I     !~ 1
                                                                                                                                                       -a
                                                                                                                                                       <
                                                                                                                                                       n                                , Deputy
                                                                                                                                ,/                     f l)                              Page 1 of 2
FOffll Adopted for Mandatory Use                                                                                           /                       Code of Civil Procedure. § 581 et seq.,
  Judicial Council ol California                              REQUEST FOR DISMISSAL                                      Gov. Code, § 68637(c); Cat Rules of Court. Nie 3. 1390
  CIV- 110 !Rev. Jan . 1, 2013}                                                                                                                            www.courls.ca.gov



                                                                                      68
                     Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 70 of 107

                                                                                                                                      CIV-110
        PLAINTIFF/PETITIONER: Erik Estavillo                                                          CASE NUMBER:
  DEFENCA,ff/R[ SPONDENT: Insomniac, SCEA, Microsoft, Nintendo, GameStop                              114CV261274




                                     COURrs RECOVERY OF WAIVED COURT FEES AND COSTS
                       If a party whose court fees and costs were initially waived has recovered or will recover $10,000 or
                       more in value by way of settlement, compromise, arbitration award, mediation settlement, or other
                       means, the court has a statutory lien on that recovery. The court may refuse to dismiss the case until
                       the lien is satisfied. (Gov. Code, § 68637.)


                                              Declaration Concerning Waived Court Fees
   1. The court waived court fees and costs in this action for (name): Erik Estavillo
   2. The person named in item 1 is (check one below):
      a. [ZJ not recovering anything of value by this action.
      b.     D recovering less than $10,000 in value by this action.
      c.     D recovering $10,000 or more in value by this action. (If item 2c is checked, item 3 must be completed.)
   3.   D      All court fees and court costs that were waived in this action have been paid to the court (check one):   D      Yes   D    No


I declare under penalty of perjury under the laws of the State of California that the information above is true and correct.
Date: April 10th, 2014



(TYPE OR PRINT NAME OF       D   ATTORNEY   [ZJ   PARTY MAKING DECUIRATION)        ►                      (SIGNATURE)




CIV-110 (Rev. January 1, 2013]                                                                                                        Page 2 of 2
                                                         REQUEST FOR DISMISSAL




                                                                              69
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 71 of 107




                     Exhibit 14

                               70
       Case
        Case5:19-cv-05540-EJD Document
              3:19-cv-01025-WHO        10 8Filed
                                Document         09/10/19
                                             Filed 03/26/19Page
                                                            Page721of
                                                                   of107
                                                                      7



                                                                                filed
1    Erik Estavillo

2
     3284 Cortese Circle                                                        mar 26 2019(\
     San Jose, CA.95127
     (408)593-1226
3
     Webbbnet@aol.com                                                              JOSE OFFICE
4

5
                                      UNITED STATES DISTRICT COURT
6
                                 NORTHERN DISTRICT OF CALIFORNIA
7
                                               SAN JOSE DIVISION
8

9

10                                                                Case No.: 19-cv-01025-SVK
      Erik Estavillo,
11
                        Plaintiff,
12                                                                COMPLAINT(Amended)
              V.

13                                                                JURY TRIAL DEMANDED

14    Behaviour Interactive (creators of Dead by
      Daylight), Valve Corporation (of Steam                      Judge: Honorable Susan van Kleuen
15
      Software)                                                   Date Action filed: Feb. 25, 2019
16
                        Defendants.
17

18
         1. JURISDICTION:
19

20       This court has jurisdiction over this complaint because it arises under the laws of the United
21   States. More specifically, it arises under and involves the Americans With Disabilities Act
22
     (ADA), which is a well known federal law and with which the plaintiff officially suffers from a
23
      number of debilitating disabilities, both mental and physical, including but not limited to Major
24
      Depression, Obsessive Compulsive Disorder(CCD),Panic Disorder, and Crohn's Disease;
25

26
      which has resulted in the plaintiff receiving disability payments from the Social Security

27    Administration. Furthermore, both defendants reside outside of state lines, implementing
28
      Diversity requirements. Valve Corporation is located in Bellevue, Washington State. As where
                                     COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                              PLAINTIFF'S REQUEST FOR PRODUCTION OF DOCUMENTS(SET ONE)
                                                          - 1 -
                                                    71
Case
 Case5:19-cv-05540-EJD Document
       3:19-cv-01025-WHO        10 8Filed
                         Document         09/10/19
                                      Filed 03/26/19Page
                                                     Page732of
                                                            of107
                                                               7




                               72
Case
 Case5:19-cv-05540-EJD Document
       3:19-cv-01025-WHO        10 8Filed
                         Document         09/10/19
                                      Filed 03/26/19Page
                                                     Page743of
                                                            of107
                                                               7




                               73
Case
 Case5:19-cv-05540-EJD Document
       3:19-cv-01025-WHO        10 8Filed
                         Document         09/10/19
                                      Filed 03/26/19Page
                                                     Page754of
                                                            of107
                                                               7




                               74
Case
 Case5:19-cv-05540-EJD Document
       3:19-cv-01025-WHO        10 8Filed
                         Document         09/10/19
                                      Filed 03/26/19Page
                                                     Page765of
                                                            of107
                                                               7




                               75
Case
 Case5:19-cv-05540-EJD Document
       3:19-cv-01025-WHO        10 8Filed
                         Document         09/10/19
                                      Filed 03/26/19Page
                                                     Page776of
                                                            of107
                                                               7




                               76
Case
 Case5:19-cv-05540-EJD Document
       3:19-cv-01025-WHO        10 8Filed
                         Document         09/10/19
                                      Filed 03/26/19Page
                                                     Page787of
                                                            of107
                                                               7




                               77
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 79 of 107




                     Exhibit 15

                               78
              Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 80 of 107


     Positive
As of: September 10, 2019 3:07 PM Z


                                   Estavillo v. Behaviour Interactive
                           United States District Court for the Northern District of California
                                      May 30, 2019, Decided; May 30, 2019, Filed
                                              Case No. 19-cv-01025-SVK

Reporter
2019 U.S. Dist. LEXIS 108146 *; 2019 WL 2642468
                                                                    that Plaintiff demanded Defendants Epic Games,
ERIK ESTAVILLO, Plaintiff, v. BEHAVIOUR
                                                                    Behaviour Interactive and Starbreeze Studios make to
INTERACTIVE, et al., Defendants.
                                                                    their video games: Fortnite and Dead by Daylight. See
                                                                    ECF 1. Pursuant to 28 U.S.C. § 1915, the Court denied
Subsequent History: Adopted by, Dismissed by
                                                                    Plaintiff's IFP application without prejudice and
Estavillo v. Behaviour Interactive, 2019 U.S. Dist. LEXIS
                                                                    conducted an initial screening review of Plaintiff's
108144 (N.D. Cal., June 27, 2019)
                                                                    Complaint. ECF 5. The Court found that the Complaint
                                                                    failed to establish federal subject matter jurisdiction or
Core Terms                                                          state a claim upon which relief may be granted. Id. at 2-
                                                                    4. As a result, the Court instructed Plaintiff to submit an
amended complaint, allegations, subject matter
                                                                    amended IFP application and an amended complaint.
jurisdiction, compensatory damages, punitive damages,
                                                                    Id. at 4.
amount in controversy, diversity jurisdiction, federal
question, screening, website, fails, award of punitive              In response to the Court's order, Plaintiff filed an
damages, pro se, RECOMMENDS, damages, courts,                       amended IFP application (ECF 7) and his Amended
amend, ratio, federal law, jurisdictional, Disabilities,            Complaint [*2] (ECF 8). Plaintiff's Amended Complaint
Games                                                               abandons his claims against Defendants Epic Games
                                                                    and Starbreeze Studios and instead seeks relief against
Counsel: [*1] Erik Estavillo, Plaintiff, Pro se, San Jose,          Defendants Behavior Interactive and Value Corporation
CA.                                                                 under California law and the Americans with Disabilities
                                                                    Act ("ADA"). See ECF 8. On April 11, 2019, the Court
Judges: SUSAN VAN KEULEN, United States
                                                                    issued its second screening order under 28 U.S.C. §
Magistrate Judge.
                                                                    1915, granting Plaintiff's amended IFP application but
                                                                    concluding that Plaintiff's Amended Complaint fails to
Opinion by: SUSAN VAN KEULEN
                                                                    establish a basis for federal subject matter jurisdiction.
                                                                    ECF 11 at 2-8. The Court ordered Plaintiff to amend his
Opinion                                                             Amended Complaint by May 13, 2019. Id. at 8. To date,
                                                                    Plaintiff has not filed a second amended complaint.

                                                                    Plaintiff has not consented to the jurisdiction of a
REPORT AND RECOMMENDATION TO DIMISS                                 Magistrate Judge. Likewise, Defendant has not been
PLAINTIFF'S COMPLAINT PURSUANT TO 28 U.S.C.                         served and therefore has not yet made an election
§ 1915                                                              regarding the jurisdiction of a Magistrate Judge.
                                                                    Accordingly, the Court ORDERS the Clerk of the Court
Re: Dkt. Nos. 7, 8
                                                                    to reassign this case to a District Judge. See Williams v.
Before the Court is pro se plaintiff Erik Estavillo's               King, 875 F.3d 500, 503-04 (9th Cir. 2017).
amended complaint ("Amended Complaint"). ECF 8.
                                                                    For  the    reasons   stated  below,   the   Court
Plaintiff filed his original complaint ("Complaint") (ECF 1)
                                                                    RECOMMENDS DISMISSAL of Plaintiff's Amended
and a motion for leave to proceed in forma pauperis
                                                                    Complaint pursuant to 28 U.S.C. § 1915(e)(2) WITH
("IFP") (ECF 2) on February 25, 2019. Plaintiff's original
                                                                    PREJUDICE.
Complaint sets forth various grievances and changes

                                                               79
                                                       Matt Ardoin
              Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 81 of 107
                                                                                                                     Page 2 of 5
                                            2019 U.S. Dist. LEXIS 108146, *2

                                                                      (9th Cir. 2000) (en banc). A "frivolous" complaint "lacks
I. BACKGROUND                                                         an arguable basis either in law or in fact." Neitzke v.
                                                                      Williams, 490 U.S. 319, 324, 109 S. Ct. 1827, 104 L. Ed.
On February 25, 2019, Plaintiff filed his original IFP                2d 338 (1989). The Ninth Circuit has noted that §
application and Complaint. ECF 1; ECF [*3] 2. The                     1915(e)(2)(B)(ii) parallels the language of Federal Rule
Court denied his IFP application without prejudice based              of Civil Procedure 12(b)(6). Barren v. Harrington, 152
on Plaintiff's failure to state the amount that he receives           F.3d 1193, 1194 (9th Cir. 1998). Indeed, both Rule
from Federal or State welfare payments, Social Security               12(b)(6) and § 1915(e)(2)(B) require a district court to
or other government sources. ECF 5 at 2. The Court                    dismiss a complaint that fails to state a claim upon
also conducted an initial screening review of Plaintiff's             which relief can be granted.
Complaint pursuant to 28 U.S.C. § 1915 and found that
the Complaint failed to establish federal subject matter              A plaintiff's "complaint must contain sufficient [*5]
jurisdiction or state a claim upon which relief may be                factual matter, accepted as true, to 'state a claim to
granted. Id. at 2-4. In particular, the Court found that              relief that is plausible on its face.'" Ashcroft v. Iqbal, 556
Plaintiff's list of grievances and suggested changes to               U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868
Defendants' video games failed to identify any federal or             (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
state law which entitles him to relief from the Court. Id.            544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
The Court thus instructed Plaintiff to submit an amended              Pursuant to a § 1915 review, "[d]ismissal is proper only
IFP application and an amended complaint.                             if it is clear that the plaintiff cannot prove any set of facts
                                                                      in support of the claim that would entitle him to relief."
Plaintiff filed his Amended IFP Application and                       Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012)
Amended Complaint on March 26, 2019. ECF 7; ECF 8.                    (citations omitted). In its review, the Court liberally
Plaintiff's Amended Complaint differs significantly from              construes pro se pleadings. Wilhelm v. Rotman, 680
his original Complaint. See ECF 8. Plaintiff no longer                F.3d 1113, 1121 (9th Cir. 2012).
alleges claims against Defendants Epic Games and
Starbreeze Studios. Id. Instead, Plaintiff's Amended                  A lack of subject matter jurisdiction may support finding
Complaint seeks relief from Defendants Behavior                       that a complaint is frivolous. See Pratt v. Sumner, 807
Interactive and Value Corporation ("Defendants") based                F.2d 817, 819 (9th Cir. 1987). The Court similarly has a
on two claims. The first claim [*4] alleges that                      continuing duty to determine whether it has subject
Defendants violated California Civil Code § 1723 by                   matter jurisdiction. Fed. R. Civ. Proc. 12(h)(3). Federal
failing to state on the front page of the website for their           question jurisdiction under 28 U.S.C. § 1331 and
digital-video-gaming store, Steam, that no returns or                 diversity jurisdiction under 28 U.S.C. § 1332 are the two
refunds are available for banned video gamers. Id. at 5.              most common forms of federal subject matter
The second claim alleges that the Defendants violated                 jurisdiction. Federal question jurisdiction exists over
the ADA by not updating their websites and end user                   actions "arising under the Constitution, laws, or treaties
license agreements "to meet the needs of Americans                    of the United States." 28 U.S.C. § 1331. The well-
with Mental Disabilities," who need to have "important                pleaded complaint rule governs whether a complaint
facts about refunds, returns, and other important                     establishes federal question jurisdiction and "provides
information . . . explicitly explained to them." Id. Plaintiff        that federal jurisdiction exists only when a federal
requests compensatory damages and a total of $15                      question is presented on the face of the plaintiff's
million in punitive damages. Id. at 7.                                properly pleaded complaint." Caterpillar Inc. v. Williams,
                                                                      482 U.S. 386, 392, 107 S. Ct. 2425, 96 L. Ed. 2d 318
                                                                      (1987) (citation omitted). Diversity jurisdiction requires
II. PLAINTIFF'S AMENDED COMPLAINT                                     that all plaintiffs be of diverse citizenship from all
                                                                      defendants, [*6] and that the amount in controversy
                                                                      exceeds $75,000. 28 U.S.C. § 1332(a); Exxon Mobil
A. Screening under § 1915(e)(2)                                       Corp. v. Allapattah Svcs., Inc., 545 U.S. 546, 553-54,
                                                                      125 S. Ct. 2611, 162 L. Ed. 2d 502 (2005).
District courts must screen civil actions filed in forma
pauperis to ensure that the complaint states a claim, is
not frivolous and does not seek monetary relief against               B. Federal Subject Matter Jurisdiction
a defendant who is immune from such relief. 28 U.S.C.
§ 1915(e)(2); Lopez v. Smith, 203 F.3d 1122, 1126-27                  Plaintiff's Amended Complaint fails to establish that the

                                                                 80
                                                         Matt Ardoin
              Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 82 of 107
                                                                                                                 Page 3 of 5
                                           2019 U.S. Dist. LEXIS 108146, *6

Court possesses subject matter jurisdiction over this               result, the Amended Complaint lacks allegations
dispute. Federal courts are courts of limited jurisdiction,         that [*8] show Steam has a connection to an actual,
and as the party seeking to invoke federal court                    physical place. Without that connection, Plaintiff's "ADA
jurisdiction, Plaintiff has the burden of establishing that         claim fails as a matter of law." Earll, 599 F. App'x at 696.
federal subject matter jurisdiction exists. Scott v.                Plaintiff thus fails to plead a viable claim under federal
Breeland, 792 F.2d 925, 927 (9th Cir. 1986). Plaintiff's            law, and the Amended Complaint does not establish
Amended Complaints fails to present either a viable                 federal question jurisdiction.
federal cause of action or provide allegations that satisfy
diversity     jurisdiction's   amount    in    controversy
requirement.                                                        2. Diversity Jurisdiction

                                                                    The Amended Complaint fails to plead sufficient facts to
1. Federal Question Jurisdiction                                    establish diversity jurisdiction as well. As the Court
                                                                    noted in its previous order, diversity jurisdiction exists
Plaintiff's Amended Complaint fails to state a viable               where all plaintiffs are of different citizenship than all
claim under federal law and thus fails to establish                 defendants and the amount in controversy exceeds
federal question jurisdiction. See Empire Healthcare                $75,000. 28 U.S.C. § 1332. The Amended Complaint
Assur., Inc. v. McVeigh, 547 U.S. 677, 689-90, 126 S.               alleges diversity of citizenship and asserts that the
Ct. 2121, 165 L. Ed. 2d 131 (2006) (noting that a case              amount in controversy exceeds $75,000. ECF 8 at 1-2.
"arises under" federal law if a "well-pleaded complaint             In particular, Plaintiff seeks compensatory damages and
establishes either that federal law creates the cause of            a total of $15 million in punitive damages. Id. at 7. The
action or that the plaintiff's right to relief necessarily          only basis for compensatory damages in the Amended
depends on resolution of a substantial question of                  Complaint is Plaintiff's reference to the "nearly $500"
federal law") (citations omitted). Plaintiff pleads one             that he allegedly spent in the Stream store on
federal claim under the ADA, alleging that Defendants               Defendants' "video game via microtransactions." Id. at
discriminated against individuals with mental disabilities          4.
such as Plaintiff [*7]       by concealing important
information regarding returns and refunds. ECF 8 at 5-6.            Courts determine the amount in controversy for
                                                                    jurisdictional purposes based on "the amount of
Title III of the ADA provides that "[n]o individual shall be        damages or the value of the property that is the subject
discriminated against on the basis of disability in the full        of the action." Waldbewohner v. Taxation Dep't, Com. of
and equal enjoyment of the goods, services, facilities,             Australia, No. C 93-1729 SBA, 1993 U.S. Dist. LEXIS
privileges, advantages, or accommodations of any place              8814, 1993 WL 219279, at *1 (N.D. Cal. June 11,
of public accommodation." 42 U.S.C. § 12182(a).                     1993) [*9] (citing Hunt v. Washington State Apple
Plaintiff points to a federal district court decision from          Advertising Comm'n, 432 U.S. 333, 346-48, 97 S. Ct.
Florida to support his allegations that a website may be            2434, 53 L. Ed. 2d 383 (1977). Although the Court
held liable as public accommodation. ECF 8 at 5-6                   accepts damages claims "made in good faith," the Court
(citing Gil v. Winn Dixie Stores, Inc., 242 F. Supp. 3d             may dismiss a complaint based on a failure to satisfy
1315 (S.D. Fla. 2017)). There, the Court denied a                   the amount in controversy requirement where it
motion to dismiss an ADA claim against a grocery                    "appear[s] to a legal certainty that the claim is really for
chain's website because the plaintiff "sufficiently alleged         less than the jurisdictional amount." St. Paul Mercury
a nexus between [the grocery chain's] website and its               Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89, 58 S.
physical stores." Winn Dixie, 242 F. Supp. 3d at 1321.              Ct. 586, 82 L. Ed. 845 (1938); see also Crum v. Circus
The Court did not reach the question of whether the                 Circus Enterprises, 231 F.3d 1129, 1131 (9th Cir. 2000).
grocer's "website is a public accommodation in and of               Furthermore, "Courts must 'scrutinize [a] claim closely'
itself." Id. However, the Ninth Circuit—the controlling law         where 'a claim for punitive damages makes up the bulk
in this district—has recognized that a website whose                of the amount in controversy.'" Cason v. California
"services are not connected to any 'actual, physical                Check Cashing Stores, No. 13-CV-03388-JCS, 2013
place[]' . . . is not subject to the ADA." Earll v. eBay,           U.S. Dist. LEXIS 147568, 2013 WL 5609329, at *3 (N.D.
Inc., 599 F. App'x 695, 696 (9th Cir. 2015) (quoting                Cal. Oct. 11, 2013) (citations omitted).
Weyer v. Twentieth Century Fox Film Corp., 198 F.3d
1104, 1114 (9th Cir.2000)). According to Plaintiff's                The Supreme Court recognizes that the Fourteenth
allegations, Steam is a "digital store." ECF 8 at 5. As a           Amendment's due process clause places limits on

                                                               81
                                                       Matt Ardoin
              Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 83 of 107
                                                                                                                 Page 4 of 5
                                          2019 U.S. Dist. LEXIS 108146, *9

punitive damages. State Farm Mut. Auto. Ins. Co. v.                Am. Coal. of Life Activists, 422 F.3d 949, 962 (9th Cir.
Campbell, 538 U.S. 408, 416, 123 S. Ct. 1513, 155 L.               2005) (calculating damages ratios for constitutionality
Ed. 2d 585 (2003). Based on these concerns, the Court              purposes "by comparing each plaintiff's individual
instructed courts to consider three guideposts when                compensatory damages and punitive damages awards
evaluating punitive damages awards:                                as to each defendant"). These punitive damages in
     (1) the degree of reprehensibility of the defendant's         addition to Plaintiff's compensatory damages and the
     misconduct; (2) the disparity between the actual or           statutory penalty brings Plaintiff's total to damages to
     potential harm suffered by the plaintiff and the              $15,500. Such damages are still well below the $75,000
     punitive damages award; and (3) the difference                minimum amount in controversy. Further, the Amended
     between the punitive damages awarded by the jury              Complaint fails to allege that Defendants engaged in
     and the civil penalties authorized or imposed in              sufficiently egregious conduct to suggest that a punitive
     comparable cases.                                             damages award which exceeds the ten to one ratio
                                                                   could be constitutional. See Simon, 35 Cal. 4th at 1182.
Id. at 418 (citation omitted). Although the Court declined         Accordingly, it is clear to a legal certainty that Plaintiff's
"to impose a [*10] bright-line ratio which a punitive              Amended Complaint does not meet the jurisdictional
damages award cannot exceed," the Court noted "that,               minimum to establish diversity jurisdiction. See [*12]
in practice, few awards exceeding a single-digit ratio             Cason, 2013 U.S. Dist. LEXIS 147568, 2013 WL
between punitive and compensatory damages, to a                    5609329, at *3 (dismissing a case under § 1915(e)
significant degree, will satisfy due process." Id. at 425.         where the complaint pleaded a presumptively
The California Supreme Court in turn has concluded                 unconstitutional amount of punitive damages and thus
that awards exceeding a single-digit ratio between                 failed to "satisfy the jurisdictional minimum for diversity
punitive and compensatory damages "to a significant                jurisdiction").
degree" are presumptively unconstitutional in California.
Simon v. San Paolo U.S. Holding Co., 35 Cal. 4th 1159,             When dismissing a case for failure to state a claim, the
1182 n.7, 29 Cal. Rptr. 3d 379, 113 P.3d 63 (2005)                 Ninth Circuit has "repeatedly held that a district court
(quoting State Farm, 538 U.S. at 425).                             should grant leave to amend even if no request to
                                                                   amend the pleading was made, unless it determines
Here, Plaintiff fails to provide sufficient allegations to         that the pleading could not possibly be cured by the
satisfy the amount in controversy requirement. Plaintiff           allegation of other facts." Lopez, 203 F.3d at 1130.
alleges that he lost the "nearly $500" that he spent in            However, the Court previously granted Plaintiff two
the Steam store when Defendants banned him. Id. at 4.              opportunities to establish federal subject matter
California Civil Code § 1723 potentially holds                     jurisdiction. ECF 5; ECF 11. And in response to the
Defendants liable for these purchases as well as the               Court's second screening order, Plaintiff chose not to file
statutory remedies provided for in the Consumers Legal             a second amended complaint. The Court thus
Remedies Act. Cal. Civ. Code § 1723(c). That statute,              RECOMMENDS that the District Judge dismiss
as applicable here, authorizes recovery for actual and             Plaintiff's Amended Complaint WITH PREJUDICE. See
punitive damages, restitution and an additional penalty            Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003
of up to $5,000 where the consumer bringing the action             (9th Cir. 2010) (holding that a court may deny leave to
"is a senior citizen or a disabled person." Cal. Civ. Code         amend "if the plaintiff had several opportunities to
§ 1780(a), (b). Assuming for the purposes of this                  amend its complaint and repeatedly failed to cure
screening order that Plaintiff is successful, Plaintiff may        deficiencies").
recover roughly $500 in compensatory damages and
$5,000 [*11] in statutory damages.
                                                                   III. CONCLUSION
The remainder of Plaintiff's requested relief comes in the
form of punitive damages. ECF 8 at 7. Given that                   For the reasons stated above, the Court ORDERS the
Plaintiff's allegations support at most $500 in                    Clerk of the Court to reassign this case to a District
compensatory damages, Plaintiff's request for $15                  Judge and RECOMMENDS DISMISSAL of Plaintiff's
million in punitive damages is presumptively                       Amended Complaint pursuant to [*13] 28 U.S.C. §
unconstitutional. Even a ten to one ratio between                  1915(e)(2) WITH PREJUDICE. Any party may serve
punitive and compensatory damages would only support               and file objections to this recommendation within
$5,000 in punitive damages against each Defendant.                 fourteen days after being served. Fed. R. Civ. P. 72;
See Planned Parenthood of Columbia/Willamette Inc. v.              Civil Local Rule 72.

                                                              82
                                                      Matt Ardoin
              Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 84 of 107
                                                                             Page 5 of 5
                                        2019 U.S. Dist. LEXIS 108146, *13

Finally, the Court reminds Plaintiff that the Federal Pro
Se Program at the San Jose Courthouse provides free
information and limited-scope legal advice to pro se
litigants in federal civil cases. The Federal Pro Se
Program is available by appointment and on a drop-in
basis. The Federal Pro Se Program is available at
Room 2070 in the United States Courthouse in San
Jose (Monday to Thursday 9:00 am-4:00 pm, on Friday
by appointment only), or by calling (408) 297-1480.
Parties may make appointments by contacting the
program's staff attorney, Mr. Kevin Knestrick, at (408)
297-1480 or kknestrick@asianlawalliance.org. In
addition, the Court offers a pro se handbook free of
charge; a copy may be obtained from the Clerk's office
or                   downloaded                      from
http://cand.uscourts.gov/prosehandbook.

SO RECOMMENDED.

Dated: May 30, 2019

/s/ Susan Van Keulen

SUSAN VAN KEULEN

United States Magistrate Judge


  End of Document




                                                            83
                                                    Matt Ardoin
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 85 of 107




                     Exhibit 16

                               84
             Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 86 of 107



0    Neutral
As of: September 10, 2019 3:08 PM Z


                                   Estavillo v. Behaviour Interactive
                           United States District Court for the Northern District of California
                                      June 27, 2019, Decided; June 27, 2019, Filed
                                              Case No. 19-cv-01025-WHO

Reporter
2019 U.S. Dist. LEXIS 108144 *; 2019 WL 2635538
                                                               application and an amended complaint. Id.
ERIK ESTAVILLO, Plaintiff, v. BEHAVIOUR
INTERACTIVE, et al., Defendants.                               On March 26, 2019, Estavillo filed his amended IFP
                                                               application and complaint. [Dkt. Nos. 7, 8). In the
Prior History: Estavillo v. Behaviour Interactive, 2019        amended complaint, Estavillo abandoned his claims
U.S. Dist. LEXIS 108146 (N.D. Cal.• Ma y 30, 2019 )            against defendants Epic Games and Starbreeze
                                                               Studios. See Amended Complaint. Instead, he sought
Core Terms                                                     relief against defendants Behaviour Interactive and
                                                               Value Corporation under [*2] California law and the
amended complaint, subject matter jurisdiction, report         Americans with Disabilities Act (''ADA"). Id. Judge Van
and recommendation, Games, second amended                      Keulen issued a second screening order that granted
complaint, magistrate judge, district judge, connected,        the amended IFP application but concluded that the
screening, reassign, fails                                     amended complaint failed to establish a basis for federal
                                                               subject matter jurisdiction. [Dkt. No. 11). Estavillo was
Counsel: [*1] Erik Estavillo, Plaintiff, Pro se, San Jose,     ordered to file a second amended complaint by May 13,
CA.                                                            2019. Id. To date, he has not done so.

Judges: William H. Orrick, United States District Judge.       Because Estavillo has not consented to the jurisdiction
                                                               of a magistrate judge, and defendants have not been
Opinion by: William H. Orrick                                  served and therefore have not made an election
                                                               regarding the jurisdiction of a magistrate judge, Judge
Opinion                                                        Van Keulen ordered the clerk of court to reassign this
                                                               case to a district judge. Report and Recommendation to
                                                               Dismiss Plaintiffs Complaint pursuant to 28 U.S. C. §
                                                               1915 ("R&R Order") [Dkt. No. 13). On May 31, 2019, this
ORDER ADOPTING REPORT AND                                      case was reassigned to me. [Dkt. No. 15]. Objections
RECOMMENDATION AND DISMISSING CASE                             were due by June 13, 2019. As of the date of this order,
                                                               no o Jee ions ave een I e . now cons1 er u ge
Re: Dkt. No. 13
                                                               Van Keulen's report and recommendation pursuant to
Plaintiff Erik Estavillo filed his original complaint and      28 U.S.C. § 1915.
motion for leave to proceed in forma pauperis ("IFP") on
                                                               Judge Van Keulen held that Estavillo's amended
February 25, 2019. [Dkt. Nos. 1, 2]. Estavillo initially
                                                               complaint fails to establish federal subject matter
sought relief against Epic Games, Behaviour Interactive,
                                                               jurisdiction. R&R Order at 4-8. She finds that there is no
and Starbreeze Studios over various grievances related
                                                               federal question jurisdiction [*3] because under the
to their video games. See Complaint. Pursuant to 28
                                                               ADA, a claim against a website must be connected to a
U.S.C. § 1915, the Hon. Susan Van Keulen denied the
                                                               physical place and the amended complaint fails to
IFP application without prejudice and after conducting
                                                               allege that the digital store at issue connects to any
an initial screening review of the complaint, found that it
                                                               such place. Id. at 4-5. She points out that it is clear to a
failed to establish subject matter jurisdiction or state a
                                                               legal certainty that the claims in the amended complaint
claim upon which relief may be granted. [Dkt. No. 5).
                                                               do not meet the jurisdictional minimum to establish
Estavillo was instructed to submit an amended IFP
                                                               diversity jurisdiction. Id. at 5-7. I agree with her

                                                      Matt Ardoin
                                                              85
             Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 87 of 107
                                                                            Page 2 of 2
                                         2019 U.S. Dist. LEXIS 108144, *3

conclusions.

Judge Van Keulen recommends that I dismiss the
amended complaint with prejudice because Estavillo
has been given two opportunities to establish subject
matter jurisdiction and that he has chosen not to file a
second amended complaint. Id. at 7-8. As the judge to
whom this case was assigned, I find Judge Van
Keulen's report thorough and correct; I adopt it in every
respect. Accordingly the complaint is dismissed with
prejudice.

IT IS SO ORDERED.

Dated: June 27, 2019

/s/ William H. Orrick

William H. Orrick

United States District Judge


  End of Documrnt




                                                   Matt Ardoin
                                                            86
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 88 of 107




                     Exhibit 17

                               87
9/10/2019                                                                        Overwatch® - Overwatch | Blizzard Shop
                          Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 89 of 107
                                                                                       SHOP




                     Overwatch®
                     Team-Based Shooter



                                      Legendary Edition
                                      $39.99

                                      Standard Edition
                                      $19.99


                                                                                    Buy Now


                                                                                        Gift


                                                                                Add to Wish List


      Also available on:

                                                                            Nintendo® Switch

                                                                              PlayStation® 4

                                                                                Xbox® One


        Internet connection, Blizzard® Battle.net® desktop app, and registration required to play.

        Play in any game region.

        Retailer prices may vary.

        Upgrading to the Legendary Edition will not grant any included in-game items, or credits if previously unlocked on your account.

        System Requirements

        Product Details




  "Best Ongoing Game" - The Game Awards
                                                                                         88

https://us.shop.battle.net/en-us/product/overwatch?p=20991                                                                                 1/6
9/10/2019                                                                            Overwatch® - Overwatch | Blizzard Shop

  6 GB RAM
                          Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 90 of 107

  Storage
  30 GB available hard drive space


  Internet
  Broadband internet connection


  Resolution
  1024 x 768 minimum display resolution




  Product Details
  Genre                                                                                           Available Languages
  Team-Based Shooter                                                                                   English (US)           Español (AL)
                                                                                                       Português (BR)         English (EU)
  Platforms                                                                                            Deutsch                Español (EU)
         Windows                                             PlayStation® 4                            Français               Italiano
         Xbox® One                                                                                     Polski                 Русский
                                                                                                       한국어                    繁體中文
                                                                                                       English (SEA)          日本語


                                                                                                  Available Regions
                                                                                                       Americas & Oceania     Europe
                                                                                                       Korea                  Taiwan



  Product Requirements
        Internet connection, Blizzard® Battle.net® desktop app, and registration
        required to play.

        Play in any game region.

        Retailer prices may vary.

        Upgrading to the Legendary Edition will not grant any included in-game
        items, or credits if previously unlocked on your account.




  Age Rating
                    Blood
                    Use of Tobacco
                    Violence


                    Users Interact
                    In-Game Purchases




                                                                                       English (US)




                                                                              CAREERS   ABOUT     SUPPORT
                                                                               CONTACT US 89 PRESS    API
https://us.shop.battle.net/en-us/product/overwatch?p=20991                                                                                   5/6
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 91 of 107




                     Exhibit 18

                               90
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 92 of 107




                               91
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 93 of 107




                     Exhibit 19

                               92
       Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 94 of 107




*************************************************************************

NOTICE:

IMPORTANT! PLEASE READ CAREFULLY.

THIS VERSION OF THE BATTLE.NET END USER LICENSE AGREEMENT WILL BECOME EFFECTIVE
ON FEBRUARY 28, 2015.

*************************************************************************

YOU SHOULD CAREFULLY READ THE FOLLOWING AGREEMENT (THE “AGREEMENT”) BEFORE
INSTALLING THE BATTLE.NET CLIENT OR USE THE BATTLE.NET SERVICE. IF YOU DO NOT AGREE
WITH ALL OF THE TERMS OF THIS AGREEMENT, YOU MAY NOT INSTALL THIS SOFTWARE
PROGRAM.

BATTLE.NET®

END USER LICENSE AGREEMENT

Thank you for your interest in Blizzard Entertainment, Inc.’s (“Blizzard” or “we”) Battle.net®
service (the “Service”) and Blizzard’s interactive games (“Games”). This Agreement sets forth
the terms and conditions under which you are licensed to install and use the Battle.net client
software (“Battle.net Client”) to obtain access to the Service, and use Games on the Service.
IF YOU DO NOT AGREE TO THE TERMS OF THIS AGREEMENT, YOU ARE NOT PERMITTED TO
INSTALL, COPY OR USE THE BATTLE.NET CLIENT OR ANY OF THE GAMES. IF YOU REJECT THE
TERMS OF THIS AGREEMENT WITHIN FOURTEEN (14) DAYS AFTER YOUR PURCHASE OF A
GAME FROM BLIZZARD, YOU MAY CONTACT BLIZZARD AT 1-800-592-5499 TO INQUIRE ABOUT
A FULL REFUND OF THE PURCHASE PRICE OF THAT GAME. IF YOU PURCHASED A GAME AT
RETAIL, YOUR RIGHT TO RETURN THE GAME IS SUBJECT TO THE RETAILER’S RETURN POLICY.

1. The Service.

 A. The Battle.net Account. To use the Service, you must register, or have previously
established, an account on the Service (an “Account”). Creation and use of Accounts are
subject to the following terms and conditions:

  i. You may establish an Account only if: (i) you are a “natural person” and an adult in your
country of residence (Corporations, Limited Liability Companies, partnerships and other legal
or business entities may not establish an Account); and (ii) you are not an individual
specifically prohibited by Blizzard from using the Service.

  ii. The maximum number of Accounts that a person may register on the Service is limited to
no more than three (3) Accounts.

                                          EXHIBIT E
                                               93                                                27
       Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 95 of 107




  ix. You agree to pay all fees and applicable taxes incurred by you or anyone using your
Account. If you choose a recurring subscription for a Game, you acknowledge that payments
will be processed automatically (e.g., debited from your Battle.net Balance or charged to your
credit card) until you cancel the subscription or the Account. Blizzard may revise the pricing
for the goods and services offered through the Service at any time. YOU ACKNOWLEDGE THAT
BLIZZARD IS NOT REQUIRED TO REFUND AMOUNTS PAID TO BLIZZARD FOR THE USE OF THE
SERVICE, OR PURCHASES MADE THROUGH THE SERVICE, FOR ANY REASON.

  x. Blizzard shall have the right to monitor and/or record your communications when you use
the Service. When You use the Service, you acknowledge and agree that you have no
expectation of privacy concerning your communications. Blizzard reserves the right to disclose
your communications for any reason, including without limitation: (a) to satisfy any applicable
law, regulation, legal process or governmental request; (b) to enforce the terms of this
Agreement or any other Blizzard policy; (c) to protect our legal rights and remedies; (d) to
protect the health or safety of anyone we believe may be threatened; or (e) to report a crime
or other offensive behavior.

 B. Grant of License. If you accept and comply with the terms of this Agreement, Blizzard will
grant and you will receive a non-sub licensable, and non-exclusive license to use the Service
and Games subject to the “License Limitations,” set forth in Section C below, as follows:

  i. You may install the Battle.net Client on one or more computers under your legitimate
control to access and use the Service.

  ii. You may use the Service for your personal and non-commercial entertainment purposes
only, unless otherwise set forth in this Agreement.

  iii. You may make and distribute copies of the Battle.net Client free of charge for other
potential users’ provided they agree to the terms of this Agreement.

  iv. You may not transfer your rights and obligations to use the Service.

  v. With regards to Games that are purchased from retailers on original media (e.g., on CD-
ROM, DVD, etc.) you may permanently transfer all of your rights and obligations related to the
use of a Game under this Agreement to another person who agrees to the terms of this
Agreement by physically transferring the original media, original packaging, and all manuals or
other documentation distributed with the Game provided that you permanently delete all
copies and installations of the Game in your possession or control. You agree to be solely
responsible for any taxes, fees, charges, duties, withholdings, assessments, and the like,
together with any interest, penalties, and additions imposed in connection with such transfer.
Other than as set forth above, Blizzard does not recognize any purported transfer of the
Games; and

  vi. Certain Games may be subject to specific license terms that may include the following:

                                          EXHIBIT E
                                               94                                                 29
       Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 96 of 107




   1. Acceptance. If you accept the New Agreement, and if the Account registered to you
remains in good standing, you will be able to continue using the Service, Battle.net Client,
Account or the Game(s) subject to the terms of the New Agreement.

   2. Rejection. If you decline to accept the New Agreement, or if you cannot comply with the
terms of the New Agreement, you will no longer be permitted to use the Service, the
Battle.net Client, Accounts or the Game(s).

 B. Alterations to the Service and the Games. Blizzard may change, modify, suspend, or
discontinue any aspect of the Service, Battle.net Client, Accounts or the Games at any time,
including removing items, or revising the effectiveness of items in an effort to balance a Game.
Blizzard may also impose limits on certain features or restrict your access to parts or all of the
Service, Battle.net Client, Accounts or the Games without notice or liability.

10. Term and Termination.

 A. Term. This Agreement is effective upon your creation of an Account, and shall remain in
effect until for a reasonable period of time. In the event that Blizzard chooses to cease
providing the Service, or license to a third party the right to provide the Service, Blizzard shall
provide you with no less than three (3) months prior notice. Neither the Service nor Blizzard’s
agreement to provide access to the Service shall be considered a rental or lease of time on the
capacity of Blizzard's servers or other technology.

 B. Termination.

  i. You are entitled to terminate this Agreement at any time by notifying Blizzard by email at
support@blizzard.com.

  ii. Blizzard reserves the right to terminate this Agreement at any time for any reason, or for
no reason, with or without notice to you. For purposes of explanation and not limitation, most
Account suspensions and terminations are the result of violations of this Agreement. In case of
minor violations of these rules, Blizzard may provide you with a prior warning and/or suspend
your use of the Account due to your non-compliance prior to terminating the Agreement or
modifying or deleting an Account.

  iii. In the event of a termination of this Agreement, any right to any and all payments you
may have made for pre-purchased game access to certain Games are forfeit, and you agree
and acknowledge that you are not entitled to any refund for any amounts which were pre-
paid on your Account prior to any termination of this Agreement, and you will not be able to
use the Service to play Games.

11. Dispute Resolution. Any and all disputes between you and Blizzard which arose out of this
Agreement will be resolved in accordance with the Blizzard Entertainment Dispute Resolution


                                            EXHIBIT E
                                                95                                                    41
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 97 of 107




                     Exhibit 20

                               96
8/14/2019            Case 5:19-cv-05540-EJD Blizzard
                                               Document       10 Filed
                                                     End User License      09/10/19
                                                                      Agreement            Page 98 of 107
                                                                                Blizzard Legal




            Legal




      NORTH AMERICA


      BLIZZARD END USER LICENSE
      AGREEMENT
      Blizzard End User License Agreement
      LAST REVISED June 1, 2018

      IMPORTANT NOTICE:

      THIS VERSION OF THE BLIZZARD END USER LICENSE AGREEMENT WILL BECOME
      EFFECTIVE ON June 21, 2018.

      YOU SHOULD CAREFULLY READ THIS AGREEMENT (THE “AGREEMENT”) BEFORE
      INSTALLING OR USING BLIZZARD’S ONLINE GAMING PLATFORM. IF YOU DO NOT
      AGREE WITH ALL OF THE TERMS OF THIS AGREEMENT, YOU MAY NOT INSTALL OR
      OTHERWISE ACCESS THE PLATFORM.

      Thank you for your interest in Blizzard’s online gaming services and interactive games, and
      the interactive games from other developers (“Licensors”) who make their games available
      through Blizzard’s Platform. (Blizzard’s and the Licensors’ games are collectively referred to
      herein as the “Games”). This Agreement sets forth the terms and conditions under which
      you are licensed to install and use the Platform. As used herein, the term “Platform” refers
      collectively, and at times individually, to (1) the Blizzard Battle.net App software, (2) the
      Blizzard Battle.net gaming services, (3) each of the Games, (4) authorized Mobile Apps
      relating to the Games and the Blizzard Battle.net service, and (5) all features and
                                                                        97
https://www.blizzard.com/en-us/legal/fba4d00f-c7e4-4883-b8b9-1b4500a402ea/blizzard-end-user-license-agreement   1/23
8/14/2019            Case 5:19-cv-05540-EJD Blizzard
                                               Document       10 Filed
                                                     End User License      09/10/19
                                                                      Agreement            Page 99 of 107
                                                                                Blizzard Legal

               Agreement by this reference, and are available on Blizzard’s Customer Support
               database, located here.


            vii. You agree to pay all fees and applicable taxes incurred by you or anyone using your
               Account. If you choose a recurring subscription for a Game, you acknowledge that
               payments will be processed automatically (e.g., debited from your Blizzard Balance or
               charged to your credit card) until you cancel the subscription or the Account. Blizzard
               may revise the pricing for the goods and services oﬀered through the Platform at any
               time. YOU ACKNOWLEDGE THAT BLIZZARD IS NOT REQUIRED TO REFUND AMOUNTS
               YOU PAY TO BLIZZARD FOR USE OF THE PLATFORM, OR FOR DIGITAL PURCHASES
               MADE THROUGH THE PLATFORM, FOR ANY REASON.


            viii. Blizzard shall have the right to monitor and/or record your communications when
               you use the Platform, and you acknowledge and agree that when you use the
               Platform, you have no expectation that your communications will be private. Blizzard
               shall have the right to disclose your communications for any reason, including: (a) to
               satisfy any applicable law, regulation, legal process or governmental request; (b) to
               enforce the terms of this Agreement or any other Blizzard policy; (c) to protect
               Blizzard’s legal rights and remedies; (d) to protect the health or safety of anyone that
               Blizzard believes may be threatened; or (e) to report a crime or other oﬀensive
               behavior.


        B. Grant of License. If you accept and comply with the terms of this Agreement, Blizzard
             will grant, and you will receive, a limited, revocable, non-sub licensable, and non-
             exclusive license to use the Platform subject to the “License Limitations,” set forth in
             Section 1.C below, as follows:

              i. You may install applicable components or features of the Platform (including the
               Games) on one or more computers or mobile devices under your legitimate control.


             ii. You may use the Platform for your personal and non-commercial entertainment
               purposes only, unless speciﬁcally allowed under the terms of this Agreement.


             iii. You may not transfer your rights and obligations to use the Platform.


             iv. With regards to Games purchased from retailers on original media (e.g., on CD-ROM,
               DVD, etc.) you may permanently transfer all of your rights and obligations related to
                                                                        98
https://www.blizzard.com/en-us/legal/fba4d00f-c7e4-4883-b8b9-1b4500a402ea/blizzard-end-user-license-agreement   4/23
8/14/2019            Case 5:19-cv-05540-EJD Blizzard
                                             DocumentEnd User10   Filed
                                                             License      09/10/19
                                                                     Agreement           Page 100 of 107
                                                                               Blizzard Legal

               User License Agreement pertaining to any other aspect of the Platform, this
               Agreement shall supersede and govern your use of the Platform.


        C. License Limitations. Blizzard may suspend or revoke your license to use the Platform,
            or parts, components and/or single features thereof, if you violate, or assist others in
            violating, the license limitations set forth below. You agree that you will not, in whole or
            in part or under any circumstances, do the following:

             i. Derivative Works: Copy or reproduce (except as provided in Section 1.B.), translate,
               reverse engineer, derive source code from, modify, disassemble, decompile, or create
               derivative works based on or related to the Platform.


            ii. Cheating: Create, use, oﬀer, promote, advertise, make available and/or distribute the
               following or assist therein:

              1. cheats; i.e. methods not expressly authorized by Blizzard, inﬂuencing and/or
                  facilitating the gameplay, including exploits of any in-game bugs, and thereby
                  granting you and/or any other user an advantage over other players not using such
                  methods;


              2. bots; i.e. any code and/or software, not expressly authorized by Blizzard, that
                  allows the automated control of a Game, or any other feature of the Platform, e.g.
                  the automated control of a character in a Game;


              3. hacks; i.e. accessing or modifying the software of the Platform in any manner not
                  expressly authorized by Blizzard; and/or


              4. any code and/or software, not expressly authorized by Blizzard, that can be used in
                  connection with the Platform and/or any component or feature thereof which
                  changes and/or facilitates the gameplay or other functionality;


            iii. Prohibited Commercial Uses: Exploit, in its entirety or individual components, the
               Platform for any purpose not expressly authorized by Blizzard, including, without
               limitation (i) playing the Game(s) at commercial establishments (subject to Section
               1.B.v.3.); (ii) gathering in-game currency, items, or resources for sale outside of the
               Platform or the Game(s); (iii) performing in-game services including, without
               limitation, account boosting or power-leveling, in exchange for payment; (iv)
                                                                        99
https://www.blizzard.com/en-us/legal/fba4d00f-c7e4-4883-b8b9-1b4500a402ea/blizzard-end-user-license-agreement   6/23
8/14/2019            Case 5:19-cv-05540-EJD Blizzard
                                             DocumentEnd User10   Filed
                                                             License      09/10/19
                                                                     Agreement           Page 101 of 107
                                                                               Blizzard Legal

             x. Transfers: Attempt to sell, sublicense, rent, lease, grant a security interest in or
               otherwise transfer any copy of the Platform or component thereof, or your rights to
               the Platform to any other party in any way not expressly authorized herein.


            xi. Disruption / Harassment: Engage in any conduct intended to disrupt or diminish the
               game experience for other players, or disrupt operation of Blizzard’s Platform in any
               way, including:

               1. Disrupting or assisting in the disruption of any computer used to support the
                  Platform or any Game environment. ANY ATTEMPT BY YOU TO DISRUPT THE
                  PLATFORM OR UNDERMINE THE LEGITIMATE OPERATION OF ANY GAME MAY BE A
                  VIOLATION OF CRIMINAL AND CIVIL LAWS.


               2. Harassment, “grieﬁng,” abusive behavior or chat, conduct intended to
                  unreasonably undermine or disrupt the Game experiences of others, deliberate
                  inactivity or disconnecting, and/or any other activity which violates Blizzard’s Code
                  of Conduct or In-Game Policies.


            xii. Violation of Laws: use the Platform to violate any applicable law or regulation.


        D. Platform and Game-Speciﬁc Features.

             i. Platform Features:

               1. Global Play. Certain Games feature “Global Play,” which allows you to play with
                  players who are outside of the region associated with the Account that you have
                  registered. The Global Play feature requires that some or all of your personal
                  information provided to Blizzard when you registered the Account be transferred to
                  servers operated by Blizzard in the regions where you wish to play the Game. By
                  agreeing to participate in Global Play, you agree that Blizzard can transfer your data
                  to Blizzard’s servers in each of the regions that you select to participate in using the
                  Global Play feature. For more information, please review Blizzard’s Privacy Policy
                  located here.


               2. Blizzard Balance.

                 a. As an active Account holder, you may participate in the Blizzard Balance service
                     (“Blizzard Balance”). Blizzard Balance can only be used to obtain certain products
                                                                       100
https://www.blizzard.com/en-us/legal/fba4d00f-c7e4-4883-b8b9-1b4500a402ea/blizzard-end-user-license-agreement   8/23
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 102 of 107




                      Exhibit 21

                               101
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 103 of 107




                               102
Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 104 of 107




                      Exhibit 22

                               103
8/14/2019            Case 5:19-cv-05540-EJD Document
                                                 Terms10   Filed
                                                      Of Sale       09/10/19
                                                              Blizzard Legal Page 105 of 107




             Legal




      NORTH AMERICA


      TERMS OF SALE
      For those customers who order products or services through games playable on
      Battle.net®, the Battle.net Shop, or the Blizzard Gear Store.

      LAST REVISED: JANUARY 12, 2015

      You should carefully read the following Terms of Sale (“Terms of Sale“). By placing an order
      to purchase a product and/or a service on or through Battle.net, the Battle.net Shop, or the
      Blizzard Gear Store (collectively, the “Blizzard’s Online Services”), you agree to be bound by
      this legal contract and you acknowledge that you are at least 18 years old or that you have
      the permission from your parents or a legal guardian to enter into this legal contract.



      Section A – Terms of Sale Applicable to all Blizzard
      online purchases
      1. Pricing.

            Blizzard shall have the right at any time, prior to Blizzard’s acceptance of your order, to
            withdraw any discount and/or to revise prices to take into account increases in costs
            including (without limitation) costs of any materials, carriage, labor or the increase or
            imposition of any tax, duty or other levy and any variation in exchange rates. Any prices,
            quotations and descriptions made or referred to on the Blizzard’s Online Services are
            subject to availability, do not constitute an oﬀer and may be withdrawn or revised at any
            time prior to Blizzard’s express acceptance of your order (as described below). Blizzard
                                                                       104
https://www.blizzard.com/en-us/legal/2173e4b7-3d3c-4c92-96e0-96b332d36eff/terms-of-sale                   1/7
8/14/2019            Case 5:19-cv-05540-EJD Document
                                                 Terms10   Filed
                                                      Of Sale       09/10/19
                                                              Blizzard Legal Page 106 of 107
            action, explosion, ﬁre, ﬂood, storm, accident, strike, lock-out, trade dispute or labor
            disturbance, breakdown of plant or machinery, interruption in the supply of power or
            materials and in such event Blizzard may elect to cancel your order and refund any
            payments made.


    10. Entire Agreement.

            You acknowledge that these Terms of Sale supersede and cancel all previous contracts or
            agreements whether oral or written, express or implied, between Blizzard and you with
            regards to your ability to purchase goods or services from Blizzard’s Online Services.
            These Terms of Sale prevail over any other terms or conditions contained in or referred
            to other agreements between the parties or implied by trade, custom or course of
            dealing. Any purported terms or conditions to the contrary are hereby excluded to the
            fullest extent legally permitted.



      Section B – Terms of Sale for Digital Content and
      Services
      1. Orders for Digital Content and Services.

            By placing an order on the Battle.net Shop, you agree that you are submitting a binding
            oﬀer to purchase digital content, such as digital versions of Blizzard interactive games
            and digital content for Blizzard products (“Digital Content”) or service from Blizzard
            Entertainment, Inc. Based upon your billing address, Blizzard will collect sales tax on your
            behalf and remit payment to the state government in states where digital goods are
            taxable. Your order is accepted and a contract concluded once Blizzard has sent you a
            Conﬁrmation Email (“Conﬁrmation Email”). YOU HEREBY EXPRESSLY AGREE THAT THE
            SUPPLY OF DIGITAL CONTENT AND THE PERFORMANCE OF BLIZZARD’S SERVICES BEGINS
            IMMEDIATELY AFTER THE CONFIRMATION EMAIL IS SENT. In the case of pre-orders, the
            performance begins when Blizzard adds the respective license to your Battle.net account
            after sending you a Conﬁrmation Email.


      2. All Sales for Digital Content or Services are Final.

            No refunds
               refund are permitted except with respect to any statutory warranties or guaranties
            that cannot be excluded or limited by law.

                                                                       105
https://www.blizzard.com/en-us/legal/2173e4b7-3d3c-4c92-96e0-96b332d36eff/terms-of-sale                    4/7
                    Case 5:19-cv-05540-EJD Document 10 Filed 09/10/19 Page 107 of 107




                1                                     PROOF OF SERVICE

                2

                3           I am employed in the County of Orange, State of California. I am over the age of
                     18 years and not a party to this action. My business address is SCHILLING LAW
                4    GROUP, PC 1100 Newport Center Drive, Suite 250, Newport Beach, CA 92660. My
                5
                     email address is shamika.polin@schillinglawgroup.com.

                6             On September 10, 2019, I served the following document(s) described as:
                7       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS
                              COMPLAINT; DECLARATION OF MATTHEW G. ARDOIN
                8
                     by serving a true copy of the above-described document in the following manner:
                9

            10                                BY OVERNIGHT MAIL DELIVERY

            11               I am familiar with the office practice of Schilling Law Group, PC for collecting
                     and processing documents for overnight mail delivery by Express Mail or other express
            12       service carrier. Under that practice, such documents are delivered for overnight mail
                     delivery by Express Mail or other express service carrier on that same day in the ordinary
            13
                     course of business, with delivery fees thereon fully prepaid and/or provided for. I mailed
            14       a sealed envelope or package containing the above-described document(s) and addressed
                     as set forth below in accordance with the office practice of Schilling Law Group, PC for
            15       collecting and processing documents for overnight mail delivery by Express Mail or other
                                   .      .
            16       express service carrier:

            17       Erik Estavillo
                     3284 Cortese Circle
            18       San Jose, CA 95127
                     Tel: (408) 593-1226
            19      _ _ __ _ _ _ _ _ _ _ __ _ _ _ _ _ _. . , _ __ _ _ _ _ _ _ _ _ _ __ _ J




           20                I declare under penalty of perjury under the laws of the United States of America
           21        that the foregoing is true and correct.

           22        Dated: September 10, 2019
           23
           24
           25
           26
           27
                    4850-3262-6848, V. 3
           28

SCHILLING LAW
                    5: 19-cv-05540-NC                               REQUEST FOR mDICIAL NOTICE;
  GROUP, PC                                                         DECLARATION OF MATTHEW G.
                                                                    ARDOIN
